 

CREDIT AGREEMENT

 

 

DATED AS OF JUNE 28, 2002

AMONG

INLAND REAL ESTATE CORPORATION,

AS BORROWER

 

AND

KEYBANK NATIONAL ASSOCIATION

AS ADMINISTRATIVE AGENT AND CO-LEAD ARRANGER

AND

FLEET NATIONAL BANK

AS SYNDICATION AGENT AND CO-LEAD ARRANGER

AND

THE SEVERAL LENDERS
FROM
TIME TO TIME PARTIES HERETO,
AS LENDERS

CREDIT AGREEMENT

 

This Credit Agreement, dated as of June 28, 2002, is among Inland Real Estate
Corporation, a corporation organized under the laws of the State of Maryland
(the "Borrower"), KeyBank, NA, a national banking association, and the several
banks, financial institutions and other entities from time to time parties to
this Agreement (collectively, the "Lenders") and KeyBank, NA, not individually,
but as "Administrative Agent" and Fleet National Bank, not individually, but as
"Syndication Agent".

RECITALS



The Borrower is primarily engaged in the business of purchasing, owning,
operating, leasing and managing retail properties.

The Borrower is qualified as a real estate investment trust under Section 856 of
the Code.

The Borrower has requested that the Lenders make loans available to the Borrower
to the aggregate amount of $100,000,000, pursuant to the terms of this
Agreement, and that the Administrative Agent act as administrative agent for the
Lenders. The Administrative Agent and the Lenders have agreed to do so.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:



DEFINITIONS

As used in this Agreement:

"ABR Applicable Margin" means one and one-half percent (1.50%) per annum.

"Acquisition" means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
partnership interests of a partnership.

"Adjusted Annual EBITDA" means, as for any date, an annualized amount determined
by multiplying four (4) times the Consolidated Net Income for the most recent
fiscal quarter of Borrower for which financial results have been reported, as
adjusted by (i) deducting therefrom any income attributable to Excluded Tenants;
(ii) adding or deducting for, as appropriate, any adjustment made under GAAP for
straight lining of rents, gains or losses from sales of assets, extraordinary
items, depreciation, amortization, interest expenses, the Consolidated Group Pro
Rata Share of interest, depreciation and amortization in Investment Affiliates;
and (iii) deducting an annual amount for capital expenditures equal to $0.25 per
square foot times the weighted daily average gross leaseable area of Projects
owned by the Consolidated Group during such fiscal quarter.

"Administrative Agent" means KeyBank NA in its capacity as agent for the Lenders
pursuant to Article X, and not in its individual capacity as a Lender, and any
successor Administrative Agent appointed pursuant to Article X.

"Advance" means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by one or more of the Lenders to the Borrower of the same
Type and, in the case of Fixed Rate Advances, for the same Interest Period.

"Affiliate" of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

"Aggregate Commitment" means, as of any date, the aggregate of the then-current
Commitments of all the Lenders, which is, as of the Agreement Execution Date,
$100,000,000.

"Agreement" means this Credit Agreement, as it may be amended or modified and in
effect from time to time.

"Agreement Execution Date" means the date this Agreement has been fully executed
and delivered by all parties hereto.

"Allocated Facility Amount" means, at any time, the sum of all then outstanding
Advances.

"Alternate Base Rate" means, for any day, a rate of interest per annum equal to
the higher of (i) the Prime Rate for such day and (ii) the sum of Federal Funds
Effective Rate for such day plus 1/2% per annum.

"Amortization Commencement Date" means the first date on which a mandatory
payment of principal is due under the terms of Section 2.3 below.

"Applicable Margin" means, as applicable, the ABR Applicable Margin or the LIBOR
Applicable Margin which are used in calculating the interest rate applicable to
the various Types of Advances.

"Article" means an article of this Agreement unless another document is
specifically referenced.

"Authorized Officer" means any of the President and Chief Executive Officer,
Executive Vice President and Chief Operating Officer, Vice President and Chief
Financial Officer or Vice President and General Counsel of the Borrower, acting
singly.

"Borrower" means Inland Real Estate Corporation, a corporation organized under
the laws of the State of Maryland, and its successors and assigns.

"Borrowing Date" means a date on which an Advance is made hereunder.

"Borrowing Notice" is defined in Section 2.9.

"Business Day" means (i) with respect to any borrowing, payment or rate
selection of LIBOR Advances, a day (other than a Saturday or Sunday) on which
banks generally are open in Cleveland, Ohio and New York, New York for the
conduct of substantially all of their commercial lending activities and on which
dealings in United States dollars are carried on in the London interbank market
and (ii) for all other purposes, a day (other than a Saturday or Sunday) on
which banks generally are open in Cleveland, Ohio and New York, New York for the
conduct of substantially all of their commercial lending activities.

"Capital Stock" means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants or options to purchase any of the foregoing.

"Capitalization Rate" means .0975.

"Capitalized Lease" of a Person means any lease of Property imposing obligations
on such Person, as lessee thereunder, which are required in accordance with GAAP
to be capitalized on a balance sheet of such Person.

"Capitalized Lease Obligations" of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

"Cash Equivalents" means, as of any date:

(i) securities issued or directly and fully guaranteed or insured by the United
States Government or any agency or instrumentality thereof having maturities of
not more than one year from such date;

(ii) mutual funds organized under the United States Investment Company Act rated
AAm or AAm-G by S&P and P-1 by Moody's;

(iii) certificates of deposit or other interest-bearing obligations of a bank or
trust company which is a member in good standing of the Federal Reserve System
having a short term unsecured debt rating of not less than A-1 by S&P and not
less than P-1 by Moody's (or in each case, if no bank or trust company is so
rated, the highest comparable rating then given to any bank or trust company,
but in such case only for funds invested overnight or over a weekend) provided
that such investments shall mature or be redeemable upon the option of the
holders thereof on or prior to a date one month from the date of their purchase;

(iv) certificates of deposit or other interest-bearing obligations of a bank or
trust company which is a member in good standing of the Federal Reserve System
having a short term unsecured debt rating of not less than A-1+ by S&P, and not
less than P-1 by Moody's and which has a long term unsecured debt rating of not
less than A1 by Moody's (or in each case, if no bank or trust company is so
rated, the highest comparable rating then given to any bank or trust company,
but in such case only for funds invested overnight or over a weekend) provided
that such investments shall mature or be redeemable upon the option of the
holders thereof on or prior to a date three months from the date of their
purchase;

(v) bonds or other obligations having a short term unsecured debt rating of not
less than A-1+ by S&P and P-1+ by Moody's and having a long term debt rating of
not less than A1 by Moody's issued by or by authority of any state of the United
States, any territory or possession of the United States, including the
Commonwealth of Puerto Rico and agencies thereof, or any political subdivision
of any of the foregoing;

(vi) repurchase agreements issued by an entity rated not less than A-1+ by S&P,
and not less than P-1 by Moody's which are secured by U.S. Government securities
of the type described in clause (i) of this definition maturing on or prior to a
date one month from the date the repurchase agreement is entered into;

(vii) short term promissory notes rated not less than A-1+ by S&P, and not less
than P-1 by Moody's maturing or to be redeemable upon the option of the holders
thereof on or prior to a date one month from the date of their purchase; and

(viii) commercial paper (having original maturities of not more than 365 days)
rated at least A-1+ by S&P and P-1 by Moody's and issued by a foreign or
domestic issuer who, at the time of the investment, has outstanding long-term
unsecured debt obligations rated at least A1 by Moody's.

"Change in Control" means (i) any change in the ownership of the Borrower which
results in less than eighty percent (80%) of the Borrower's Capital Stock being
held by Persons who were either shareholders on the Agreement Execution Date,
spouses, relatives or estates of such shareholders or trustees holding for the
benefit of such shareholders or their spouses, relatives or estates, or (ii) any
change in the membership of the Borrower's Board of Directors which results in
the board members as of any date after the Agreement Execution Date constituting
less than 50% of the total board members at any time during the two (2) year
period following such date.

"Change in Management" means the failure of at least two (2) of G. Joseph
Cosenza, Mark B. Zalatoris or Robert D. Parks to continue to be active on a
daily basis in the management of the Borrower provided that if any such
individuals shall die or become disabled the Borrower shall have sixty (60) days
to retain a replacement executive of comparable experience which is reasonably
satisfactory to the Administrative Agent.

"Code" means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

"Commitment" means, for each Lender, the obligation of such Lender to make Loans
not exceeding the amount set forth opposite its signature below or as set forth
in any Notice of Assignment relating to any assignment that has become effective
pursuant to Section 12.3.2, as such amount may be modified from time to time
pursuant to the terms hereof.

"Consolidated Debt Service" means, for any period, without duplication,
(a) Consolidated Interest Expense for such period plus (b) the aggregate amount
of scheduled principal payments attributable to Consolidated Outstanding
Indebtedness (excluding optional prepayments and scheduled principal payments in
respect of any such Indebtedness which is not amortized through equal periodic
installments of principal and interest over the term of such Indebtedness)
required to be made during such period by any member of the Consolidated Group
plus (c) a percentage of all such scheduled principal payments required to be
made during such period by any Investment Affiliate on Indebtedness taken into
account in calculating Consolidated Interest Expense, equal to the greater of
(x) the percentage of the principal amount of such Indebtedness for which any
member of the Consolidated Group is liable and (y) the Consolidated Group Pro
Rata Share of such Investment Affiliate.

"Consolidated Group" means the Borrower and all Subsidiaries which are
consolidated with it for financial reporting purposes under GAAP.

"Consolidated Group Pro Rata Share" means, with respect to any Investment
Affiliate, the percentage of the total equity ownership interests held by the
Consolidated Group in the aggregate, in such Investment Affiliate determined by
calculating the greater of (i) the percentage of the issued and outstanding
stock, partnership interests or membership interests in such Investment
Affiliate held by the Consolidated Group in the aggregate and (ii) the
percentage of the total book value of such Investment Affiliate that would be
received by the Consolidated Group in the aggregate, upon liquidation of such
Investment Affiliate, after repayment in full of all Indebtedness of such
Investment Affiliate.

"Consolidated Interest Expense" means, for any period without duplication, the
sum of (a) the amount of interest expense, determined in accordance with GAAP,
of the Consolidated Group for such period attributable to Consolidated
Outstanding Indebtedness during such period plus (b) the Consolidated Group Pro
Rata Share of any interest expense, determined in accordance with GAAP, of any
Investment Affiliate, for such period, whether recourse or non-recourse.

"Consolidated Net Income" means, for any period, consolidated net income (or
loss) of the Consolidated Group for such period determined on a consolidated
basis in accordance with GAAP.

"Consolidated Net Worth" means, as of any date of determination, an amount equal
to (a) Total Asset Value minus (b) Consolidated Outstanding Indebtedness as of
such date.

"Consolidated Outstanding Indebtedness" means, as of any date of determination,
without duplication, the sum of (a) all Indebtedness of the Consolidated Group
outstanding at such date, determined on a consolidated basis in accordance with
GAAP, plus (b) the applicable Consolidated Group Pro Rata Share of any
Indebtedness of each Investment Affiliate other than Indebtedness of such
Investment Affiliate to a member of the Consolidated Group, less (c) with
respect to each consolidated Subsidiary of the Borrower in which the Borrower
does not directly or indirectly hold a 100% ownership interest, a percentage of
any Indebtedness of such consolidated Subsidiary which is not a Guarantee
Obligation of the Borrower equal to the percentage ownership interest in such
consolidated Subsidiary which is not held directly or indirectly by the
Borrower.

"Construction in Progress" means, as of any date, the projected total
construction cost to complete any Projects then under development plus the book
value of all land not then included in Unimproved Land.

"Controlled Group" means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

"Conversion/Continuation Notice" is defined in Section 2.10.

"Default" means an event described in Article VII.

"Defaulting Lender" means any Lender which fails or refuses to perform its
obligations under this Agreement within the time period specified for
performance of such obligation, or, if no time frame is specified, if such
failure or refusal continues for a period of five Business Days after written
notice from the Administrative Agent; provided that if such Lender cures such
failure or refusal, such Lender shall cease to be a Defaulting Lender.

"Default Rate" means the interest rate which may apply during the continuance of
a Default pursuant to Section 2.12.

"Environmental Laws" means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect, in each case to the extent the
foregoing are applicable to the Borrower or any Subsidiary or any of their
respective assets or Projects.

"Equity in Refinanceable Assets" means, as of any date, the sum of the
Individual Asset Equity Values of all Refinanceable Assets, without duplication
of any cross-collateralized Indebtedness taken into account in calculating the
Individual Asset Equity Values thereof.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

"Excluded Taxes" means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by any jurisdiction with taxing
authority over the Lender.

"Excluded Tenants" means, as of any date, any tenant at one of the Projects that
either (i) is subject to a voluntary or involuntary petition for relief under
any federal or state bankruptcy codes or insolvency law or (ii) is not operating
its business in its demised premises at such Project, unless such tenant's lease
obligations are guaranteed by an entity whose then current long-term, unsecured
debt obligations are rated BBB-- or above by S&P and Baa3 or above by Moody's
provided that, for purposes of calculating the Refinanceable Equity Ratio only,
the term "Excluded Tenants" shall not include tenants under clause (ii) .

"Extension Fee" is defined in Section 2.20.

"Extension Option" is defined in Section 2.20.

"Extension Request" is defined in Section 2.20.

"Facility Termination Date" means June 28, 2005, subject to extension pursuant
to Section 2.20.

"Federal Funds Effective Rate" Shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Lender of Cleveland on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Lender in substantially the same manner as such Federal
Reserve Lender computes and announces the weighted average it refers to as the
"Federal Funds Effective Rate."

"Financial Contract" of a Person means (i) any exchange - traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (ii) any Rate Management
Transaction.

"Financial Undertaking" of a Person means (i) any transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person, or
(ii) any agreements, devices or arrangements designed to protect at least one of
the parties thereto from the fluctuations of interest rates, exchange rates or
forward rates applicable to such party's assets, liabilities or exchange
transactions, including, but not limited to, interest rate exchange agreements,
forward currency exchange agreements, interest rate cap or collar protection
agreements, forward rate currency or interest rate options.

"First Mortgage Receivable" means any Indebtedness owing to a member of the
Consolidated Group which is secured by a first-priority mortgage or deed of
trust on commercial real estate having a value in excess of the amount of such
Indebtedness and which has been designated by the Borrower as a "First Mortgage
Receivable" in its most recent compliance certificate.

"Fixed Charges" shall mean, for any period, the sum of (i) Consolidated Debt
Service, (ii) all dividends payable on account of preferred stock or preferred
operating partnership units of the Borrower or any other Person in the
Consolidated Group (including dividends to Inland Ryan joint ventures) and (iii)
all ground lease payments to the extent not deducted as an expense in
calculating Adjusted Annual EBITDA.

"Fixed Rate" means the LIBOR Rate.

"Fixed Rate Advance" means an Advance which bears interest at a Fixed Rate.

"Fixed Rate Loan" means a Loan which bears interest at a Fixed Rate.

"Floating Rate" means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) ABR Applicable Margin for such day, in each
case changing when and as the Alternate Base Rate changes.

"Floating Rate Advance" means an Advance which bears interest at the Floating
Rate.

"Floating Rate Loan" means a Loan which bears interest at the Floating Rate.

"Funded Percentage" means, with respect to any Lender at any time, a percentage
equal to a fraction the numerator of which is the amount actually disbursed and
outstanding to Borrower by such Lender at such time and the denominator of which
is the total amount disbursed and outstanding to Borrower by all of the Lenders
at such time.

"Funds From Operations" shall have the meaning determined from time to time by
the National Association of Real Estate Investment Trusts to be the meaning most
commonly used by its members.

"GAAP" means generally accepted accounting principles in the United States of
America as in effect from time to time, applied in a manner consistent with that
used in preparing the financial statements referred to in Section 6.1.

"Governmental Authority" means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

"Guarantee Obligation" means, as to any Person (the "guaranteeing person"), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any Letter of
Credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the "primary obligations") of any other third Person (the
"primary obligor") in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the maximum stated amount of the primary obligation
relating to such Guarantee Obligation (or, if less, the maximum stated liability
set forth in the instrument embodying such Guarantee Obligation), provided, that
in the absence of any such stated amount or stated liability, the amount of such
Guarantee Obligation shall be such guaranteeing person's maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

"Implied Debt Service" means, as of any date, the annual debt service that would
be required to fully amortize the Consolidated Outstanding Indebtedness as of
the calculation date by equal monthly payments over a 25 year amortization
period, using an implied interest rate equal to the greater of (A) the yield on
10 year United States Treasury obligations or (B) five percent (5.00%), plus, in
either case, two percent (2.00%) per annum.

"Indebtedness" of any Person at any date means without duplication, (a) all
indebtedness of such Person for borrowed money including without limitation any
repurchase obligation or liability of such Person with respect to securities,
accounts or notes receivable sold by such Person, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), to the extent such obligations
constitute indebtedness for the purposes of GAAP, (c) any other indebtedness of
such Person which is evidenced by a note, bond, debenture or similar instrument,
(d) all Capitalized Lease Obligations, (e) all obligations of such Person in
respect of acceptances issued or created for the account of such Person, (f) all
Guarantee Obligations of such Person (excluding in any calculation of
consolidated Indebtedness of the Consolidated Group, Guarantee Obligations of
one member of the Consolidated Group in respect of primary obligations of any
other member of the Consolidated Group), (g) all reimbursement obligations of
such Person for letters of credit and other contingent liabilities, (h) any Net
Mark-to-Market Exposure and (i) all liabilities secured by any lien (other than
liens for taxes not yet due and payable) on any property owned by such Person
even though such Person has not assumed or otherwise become liable for the
payment thereof.

"Individual Asset Equity Value" means, as of any date with respect to any
Refinanceable Asset, an amount equal to the Individual Asset Gross Value thereof
less (i) all Indebtedness secured by a mortgage or deed of trust on such
Refinanceable Asset or otherwise payable on a sale or encumbrance of such
Refinanceable Asset and (ii) any prepayment premium, yield maintenance payment
or other amount, deposit or costs due or payable in connection with the
repayment of such Indebtedness or the defeasance of such Indebtedness to obtain
the release of the related mortgage or deed of trust.

"Individual Asset Gross Value" means, as of any date with respect to any
Refinanceable Asset, an amount equal to (A) the most recent quarterly Net
Operating Income reported for such Refinanceable Asset (after excluding any
income from Excluded Tenants) multiplied by (B) four (4) and divided by (C) the
Capitalization Rate.

"Interest Period" means a LIBOR Interest Period.

"Investment" of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.

"Investment Affiliate" means any Person in which the Consolidated Group,
directly or indirectly, has a ten percent (10%) or greater ownership interest,
whose financial results are not consolidated under GAAP with the financial
results of the Consolidated Group.

"Lenders" means the lending institutions listed on the signature pages of this
Agreement, their respective successors and assigns, any other lending
institutions that subsequently become parties to this Agreement and the
Designated Lenders, if any, provided that the term "Lender" shall exclude each
such Designated Lender when used in the reference to the Commitments or terms
relating to the Commitments.

"Lending Installation" means, with respect to a Lender, any office, branch,
subsidiary or affiliate of such Lender.

"LIBOR Advance" means an Advance that bears interest at the LIBOR Rate, whether
a ratable Advance based on the LIBOR Applicable Margin.

"LIBOR Applicable Margin" means, as of any date with respect to any LIBOR
Interest Period, three and three-quarters percent (3.75%) per annum.

"LIBOR Base Rate" means, the average rate (rounded upwards to the nearest
1/16th) with respect to a LIBOR Advance for the relevant LIBOR Interest Period,
the applicable British Bankers' Association LIBOR rate for deposits in
U.S. dollars as reported by any generally recognized financial information
service as of 11:00 a.m. (London time) two Business Days prior to the first day
of such LIBOR Interest Period, and having a maturity equal to such LIBOR
Interest Period, provided that, if no such British Bankers' Association LIBOR
rate is available to the Administrative Agent, the applicable LIBOR Base Rate
for the relevant LIBOR Interest Period shall instead be the rate determined by
the Administrative Agent to be the rate at which KeyBank or one of its Affiliate
banks offers to place deposits in U.S. dollars with first-class banks in the
London interbank market at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such LIBOR Interest Period, in the approximate
amount of KeyBank's relevant LIBOR Loan and having a maturity equal to such
LIBOR Interest Period.

"LIBOR Interest Period" means, with respect to each amount bearing interest at a
LIBOR based rate, a period of one, two or three months, to the extent deposits
with such maturities are available to the Administrative Agent, commencing on a
Business Day, as selected by Borrower; provided, however, that (i) any LIBOR
Interest Period which would otherwise end on a day which is not a Business Day
shall continue to and end on the next succeeding Business Day, unless the result
would be that such LIBOR Interest Period would be extended to the next
succeeding calendar month, in which case such LIBOR Interest Period shall end on
the next preceding Business Day and (ii) any LIBOR Interest Period which begins
on a day for which there is no numerically corresponding date in the calendar
month in which such LIBOR Interest Period would otherwise end shall instead end
on the last Business Day of such calendar month.

"LIBOR Loan" means a Loan which bears interest at a LIBOR Rate.

"LIBOR Rate" means, for any LIBOR Interest Period, the sum of (A) the LIBOR Base
Rate applicable thereto divided by one minus the then-current Reserve
Requirement and (B) the LIBOR Applicable Margin.

"Lien" means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

"Loan" means, with respect to a Lender, such Lender's portion of any Advance.

"Loan Documents" means this Agreement, the Notes, the Subsidiary Guaranty, and
any other document from time to time evidencing or securing indebtedness
incurred by the Borrower under this Agreement, as any of the foregoing may be
amended or modified from time to time.

"Marketable Securities" means Investments in Capital Stock or debt securities
issued by any Person (other than an Investment Affiliate) which are publicly
traded on a national exchange, excluding Cash Equivalents.

"Material Adverse Effect" means, in the Administrative Agent's reasonable
discretion, a material adverse effect on (i) the business, Property or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole,
(ii) the ability of the Borrower to perform its obligations under the Loan
Documents, or (iii) the validity or enforceability of any of the Loan Documents.

"Materials of Environmental Concern" means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

"Maximum Legal Rate" means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or in the Note or other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

"Monthly Amortization Payment" means, as of any date, the principal amortization
component of a series of equal monthly payments of principal and interest in an
amount sufficient to fully amortize the then-current Advances over a period of
five (5) years assuming an annual interest rate equal to the sum of (i) the
greater of (A) five percent (5.00%) or (B) the then-current yield on U.S.
Treasury obligations maturing on or about ten years after such date, as selected
by the Administrative Agent, plus (ii) two percent (2.00%) per annum.

"Moody's" means Moody's Investors Service, Inc. and its successors.

"Multiemployer Plan" means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

"Net Mark-to-Market Exposure" of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions or any other
Financial Contract. "Unrealized losses" means the fair market value of the cost
to such Person of replacing such Rate Management Transaction or other Financial
Contract as of the date of determination (assuming the Rate Management
Transaction or other Financial Contract were to be terminated as of that date),
and "unrealized profits" means the fair market value of the gain to such Person
of replacing such Rate Management Transaction or other Financial Contract as of
the date of determination (assuming such Rate Management Transaction or other
Financial Contract were to be terminated as of that date).

"Net Operating Income" means, with respect to any Project for any period,
"property rental and other income" (as determined by GAAP) attributable to such
Project accruing for such period minus the amount of all expenses (as determined
in accordance with GAAP) incurred in connection with and directly attributable
to the ownership and operation of such Project for such period, including,
without limitation, Management Fees and amounts accrued for the payment of real
estate taxes and insurance premiums, but excluding interest expense or other
debt service charges and any non-cash charges such as depreciation or
amortization of financing costs. As used herein "Management Fees", means, with
respect to each Project for any period, an amount equal to the greater of (i)
actual management fees payable with respect thereto and (ii) three percent (3%)
per annum on the aggregate base rent and percentage rent due and payable under
leases at such Project.

"Non-U.S. Lender" is defined in Section 3.5(iv).

"Note" means a promissory note, in substantially the form of Exhibit B hereto,
duly executed by the Borrower and payable to the order of a Lender in the amount
of its Commitment, including any amendment, modification, renewal or replacement
of such promissory note.

"Notice of Assignment" is defined in Section 12.3.2.

"Obligations" means the Advances and all accrued and unpaid fees and all other
obligations of Borrower to the Administrative Agent or the Lenders arising under
this Agreement or any of the other Loan Documents.

"Other Taxes" is defined in Section 3.5(ii).

"Participants" is defined in Section 12.2.1.

"Payment Date" means, with respect to the payment of interest accrued on any
Advance, the first day of each calendar month.

"PBGC" means the Pension Benefit Guaranty Corporation, or any successor thereto.

"Percentage" means for each Lender the ratio that such Lender's Commitment bears
to the Aggregate Commitment, expressed as a percentage.

"Permitted Acquisitions" are defined in Section 6.15.

"Permitted Liens" are defined in Section 6.16.

"Person" means any natural person, corporation, firm, joint venture,
partnership, association, enterprise, trust or other entity or organization, or
any government or political subdivision or any agency, department or
instrumentality thereof.

"Plan" means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.

"Prime Rate" means a rate per annum equal to the prime rate of interest publicly
announced from time to time by KeyBank or its parent as its prime rate (which is
not necessarily the lowest rate charged to any customer), changing when and as
said prime rate changes. In the event that there is a successor to the
Administrative Agent by merger, or the Administrative Agent assigns its duties
and obligations to an Affiliate, then the term "Prime Rate" as used in this
Agreement shall mean the prime rate, base rate or other analogous rate of the
new Administrative Agent.

"Project" means any real estate asset owned by Borrower or any of its
Subsidiaries or any Investment Affiliate, and operated or intended to be
operated as a retail property.

"Property" of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

"Purchasers" is defined in Section 12.3.1.

"Rate Management Transaction" means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower which is
a rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.

"Recourse Indebtedness" means any Indebtedness of Borrower or any other member
of the Consolidated Group with respect to which the liability of the obligor is
not limited to the obligor's interest in specified assets securing such
Indebtedness, subject to customary limited exceptions for certain acts or types
of liability.

"Refinanceable Equity Ratio" means, as of any date, the ratio of Equity in
Refinanceable Assets to the sum of (A) the Consolidated Group's Recourse
Indebtedness and (B) any unused portion of the Aggregate Commitment hereunder.

"Refinanceable Asset" means, as of any date, a Project that is owned by the
Borrower or another member of the Consolidated Group and which meets the general
requirements for refinanceability in the then-current permanent debt market and
is not subject to Indebtedness or any other restriction which would prohibit
such Project from being refinanced in the permanent debt market at such time.
Such Projects may include both encumbered Projects and unencumbered Projects so
long as the Indebtedness secured by any such Project is open to prepayment and
release of such Project from any encumbrance, even if subject to prepayment
premiums or requirements, such as defeasance and yield maintenance.

"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

"Regulation U" means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

"Reportable Event" means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.

"Required Lenders" means Lenders in the aggregate having at least 66 2/3% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 66 2/3% of the aggregate unpaid
principal amount of the outstanding Advances.

"Reserve Requirement" means, with respect to a LIBOR Loan and LIBOR Interest
Period, that percentage (expressed as a decimal) which is in effect on such day,
as prescribed by the Federal Reserve Board or other governmental authority or
agency having jurisdiction with respect thereto for determining the maximum
reserves (including, without limitation, basic, supplemental, marginal and
emergency reserves) for eurocurrency funding (currently referred to as
"Eurocurrency Liabilities" in Regulation D) maintained by a member bank of the
Federal Reserve System.

"Revolving Credit Termination Date" means the earlier of (i) the third
anniversary of the Agreement Execution Date, or (ii) the Amortization
Commencement Date.

"Section" means a numbered section of this Agreement, unless another document is
specifically referenced.

"Single Employer Plan" means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

"S&P" means Standard & Poor's Ratings Group and its successors.

"Stabilized Retail Projects" mean any neighborhood shopping centers, community
shopping centers, sale/leaseback with retail tenants, stand-alone, triple net
retail properties and any other stabilized Projects approved by the
Administrative Agent.

"Subsidiary" of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, joint venture or similar business
organization more than 50% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled. Unless otherwise
expressly provided, all references herein to a "Subsidiary" shall mean a
Subsidiary of the Borrower.

"Subsidiary Guarantor" means each wholly owned Subsidiary of the Borrower which
is required to execute a Subsidiary Guaranty pursuant to Section 6.13.

"Subsidiary Guaranty" means the guaranty to be executed and delivered by those
Subsidiaries of the Borrower listed on Schedule 6, substantially in the form of
Exhibit F, as the same may be amended, supplemented or otherwise modified from
time to time.

"Substantial Portion" means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of then-current Total
Asset Value.

"Taxes" means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

"Total Asset Value" means, as of any date, (i) Adjusted Annual EBITDA
attributable to Projects owned by the Borrower or a member of the Consolidated
Group (excluding 100% of the Adjusted Annual EBITDA attributable to Projects not
owned for the entire fiscal quarter on which Adjusted Annual EBITDA is
calculated and excluding all lease termination fees and all interest and
dividend income), divided by the Capitalization Rate, plus (ii) 100% of the
price paid for any such Projects first acquired by the Borrower or a member of
the Consolidated Group during such fiscal quarter, plus (iii) cash, Cash
Equivalents and Marketable Securities owned by the Consolidated Group as of the
end of such fiscal quarter, plus (iv) the Consolidated Group's Pro Rata Share of
(A) Adjusted Annual EBITDA attributable to Projects owned by Investment
Affiliates (excluding Adjusted Annual EBITDA attributable to Projects not owned
for the entire fiscal quarter on which Adjusted Annual EBITDA is calculated)
divided by (B) the Capitalization Rate, plus (v) the Consolidated Group Pro Rata
Share of the price paid for such Projects first acquired by an Investment
Affiliate during such quarter, plus (vi) Construction in Progress at book value.

"Transferee" is defined in Section 12.4.

"Type" means, with respect to any Advance, its nature as a Floating Rate Advance
or LIBOR Advance.

"Unfunded Liabilities" means the amount (if any) by which the present value of
all vested nonforfeitable benefits under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans.

"Unimproved Land" means, as of any date, any land which (i) is not appropriately
zoned for retail development, (ii) does not have access to all necessary
utilities or (iii) does not have access to publicly dedicated streets, unless
such land has been designated in writing by the Borrower in a certificate
delivered to the Agent as land that is reasonably expected to satisfy all such
criteria within six (6) months after such date.

"Unmatured Default" means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

"Unrestricted Cash, Cash Equivalents and Marketable Securities" means, in the
aggregate, all cash, Cash Equivalents and Marketable Securities which are not
pledged or otherwise restricted for the benefit of any creditor and which are
owned by the Borrower or another member of the Consolidated Group, to be valued
for purposes of this Agreement at 100% of its then-current book value, as
determined under GAAP.

"Unused Fee" is defined is Section 2.5.

"Unused Fee Percentage" means, with respect to any calendar quarter, (i) 0.15%
per annum, if the daily average of the Advances outstanding during such quarter
is 50% or more of the daily average Aggregate Commitment during such quarter or
(ii) 0.25% per annum if the average Advances outstanding during such quarter is
less than 50% of the daily average Aggregate Commitment during such quarter.

"Wholly-Owned Subsidiary" of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, association, joint venture or similar
business organization 100% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.



THE CREDIT



Commitments; Reduction or Increase in Aggregate Commitment.



Subject to the terms and conditions of this Agreement, Lenders severally agree
to make Advances through the Administrative Agent to Borrower from time to time
prior to the Revolving Credit Termination Date, provided that the making of any
such Advance will not cause the outstanding principal balance of all Loans to
exceed the then-current Aggregate Commitment. The Advances may be ratable
Floating Rate Advances, and ratable Fixed Rate Advances. Each Lender shall fund
its Percentage of each such Advance and no Lender will be required to fund any
amounts which, when aggregated with such Lender's Percentage of all other
Advances then outstanding, would exceed such Lender's then-current Commitment.
This facility ("Facility") is a revolving credit facility and, subject to the
provisions of this Agreement, Borrower may request Advances hereunder, repay
such Advances and reborrow Advances at any time prior to the Revolving Credit
Termination Date.

Ratable Loans.

Each Advance hereunder shall consist of Loans made from the several Lenders
ratably in proportion to the ratio their respective Commitments, bear to the
Aggregate Commitment.

Principal Amortization Payments. On the first to occur of: (A) the second
anniversary of the Agreement Execution Date or on any date thereafter on which
the Refinanceable Equity Ratio is less than 2 to 1, or (B) the third anniversary
of the Agreement Execution Date (if the Extension Option has been exercised by
the Borrower), the Borrower shall commence making Monthly Amortization Payments
and shall continue to make the applicable Monthly Amortization Payments on the
first Business Day of each calendar month thereafter until the full remaining
principal balance of the Advances becomes due and payable on the Facility
Termination Date. All such Monthly Amortization Payments shall be applied first
to repay Floating Rate Advances and then to pay Fixed Rate Advances, including
any funding indemnification amounts payable under Section 3.4 as a result of
repayment of such Fixed Rate Advance prior to the end of the Interest Period
applicable thereto.

Final Principal Payment.

Any outstanding Advances and all other unpaid Obligations shall be paid in full
by the Borrower on the Facility Termination Date.

Unused Fee.

The Borrower agrees to pay to the Administrative Agent for the account of each
Lender an unused facility fee (the "Unused Fee") equal to an aggregate amount
computed on a daily basis for such calendar year by multiplying the Unused Fee
Percentage applicable to such calendar quarter, calculated as a per diem rate,
times the excess of the Aggregate Commitment over the outstanding principal
balance of the Loans on each day of such calendar quarter. The Unused Fee shall
be payable quarterly in arrears on the first Business Day after the last day of
each calendar quarter.

Other Fees.

The Borrower agrees to pay all fees payable to the Administrative Agent pursuant
to the Borrower's letter agreement with the Administrative Agent of even date
herewith.

Minimum Amount of Each Advance.

Each Advance shall be in the minimum amount of $1,000,000; provided, however,
that any Floating Rate Advance may be in the amount of the unused Aggregate
Commitment.

Optional Principal Payments.

The Borrower may from time to time pay, without penalty or premium, all or any
part of outstanding Floating Rate Advances without prior notice to the
Administrative Agent. A Fixed Rate Advance may be paid on the last day of the
applicable Interest Period or, if and only if the Borrower pays any amounts due
to the Lenders under Sections 3.4 and 3.5 as a result of such prepayment, on a
day prior to such last day. Any such optional principal payments after the
Amortization Commencement Date shall be applied to the Advances in the inverse
order of maturity, beginning with the balloon payment due on the Facility
Termination Date.

Method of Selecting Types and Interest Periods for New Advances.

The Borrower shall select the Type of Advance and, in the case of each Fixed
Rate Advance, the Interest Period applicable to each Advance from time to time.
The Borrower shall give the Administrative Agent irrevocable notice (a
"Borrowing Notice") in the form attached as Exhibit I (i) not later than 3:00
p.m. Cleveland time on the Business Day immediately preceding the Borrowing Date
of each Floating Rate Advance, and (ii) not later than 10:00 a.m. Cleveland
time, at least three (3) Business Days before the Borrowing Date for each LIBOR
Advance:

the Borrowing Date, which shall be a Business Day, of such Advance,

the aggregate amount of such Advance,

the Type of Advance selected, and

in the case of each Fixed Rate Advance, the Interest Period applicable thereto.

The Administrative Agent shall provide a copy to the Lenders by facsimile of
each Borrowing Notice and each Conversion/Continuation Notice not later than the
close of business on the Business Day it is received. Each Lender shall make
available its Loan or Loans, in funds immediately available in Cleveland to the
Administrative Agent at its address specified pursuant to Article XIII on each
Borrowing Date not later than (i) 10:00 a.m. (Cleveland time), in the case of
Floating Rate Advances which have been requested by a Borrowing Notice given to
the Administrative Agent not later than 3:00 p.m. (Cleveland time) on the
Business Day immediately preceding such Borrowing Date, or (ii) noon (Cleveland
time) in the case of all other Advances. The Administrative Agent will make the
funds so received from the Lenders available to the Borrower at the
Administrative Agent's aforesaid address.

No Interest Period may end after the Facility Termination Date and, unless the
Lenders otherwise agree in writing, in no event may there be more than six (6)
different Interest Periods for LIBOR Advances outstanding at any one time.

Conversion and Continuation of Outstanding Advances.

Floating Rate Advances shall continue as Floating Rate Advances unless and until
such Floating Rate Advances are converted into Fixed Rate Advances. Each Fixed
Rate Advance shall continue as a Fixed Rate Advance until the end of the then
applicable Interest Period therefor, at which time such Fixed Rate Advance shall
be automatically converted into a Floating Rate Advance unless the Borrower
shall have given the Administrative Agent a Conversion/Continuation Notice
requesting that, at the end of such Interest Period, such Fixed Rate Advance
either continue as a Fixed Rate Advance for the same or another Interest Period
or be converted to an Advance of another Type. Subject to the terms of
Section 2.7, the Borrower may elect from time to time to convert all or any part
of an Advance of any Type into any other Type or Types of Advances; provided
that any conversion of any Fixed Rate Advance shall be made on, and only on, the
last day of the Interest Period applicable thereto. The Borrower shall give the
Administrative Agent irrevocable notice (a "Conversion/Continuation Notice") of
each conversion of an Advance to a Fixed Rate Advance or continuation of a Fixed
Rate Advance not later than 10:00 a.m. (Cleveland time), at least three Business
Days, in the case of a conversion into or continuation of a LIBOR Advance, prior
to the date of the requested conversion or continuation, specifying:

the requested date which shall be a Business Day, of such conversion or
continuation;

the aggregate amount and Type of the Advance which is to be converted or
continued; and

the amount and Type(s) of Advance(s) into which such Advance is to be converted
or continued and, in the case of a conversion into or continuation of a Fixed
Rate Advance, the duration of the Interest Period applicable thereto.

Changes in Interest Rate, Etc.

Each Floating Rate Advance shall bear interest on the outstanding principal
amount thereof, for each day from and including the date such Advance is made or
is converted from a Fixed Rate Advance into a Floating Rate Advance pursuant to
Section 2.10 to but excluding the date it becomes due or is converted into a
Fixed Rate Advance pursuant to Section 2.10 hereof, at a rate per annum equal to
the Floating Rate for such day. Changes in the rate of interest on that portion
of any Advance maintained as a Floating Rate Advance will take effect
simultaneously with each change in the Alternate Base Rate. Each Fixed Rate
Advance shall bear interest from and including the first day of the Interest
Period applicable thereto to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such Fixed Rate Advance.

Rates Applicable After Default.

Notwithstanding anything to the contrary contained in Section 2.9 or 2.10,
during the continuance of a Default or Unmatured Default the Required Lenders
may, at their option, by notice to the Borrower (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that no Advance may be made as, converted into or continued as a Fixed
Rate Advance. During the continuance of a Default the Required Lenders may, at
their option, by notice to the Borrower (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that (i) each Fixed Rate Advance shall bear interest for the remainder
of the applicable Interest Period at the rate otherwise applicable to such
Interest Period plus 2% per annum and (ii) each Floating Rate Advance shall bear
interest at a rate per annum equal to the Floating Rate otherwise applicable to
the Floating Rate Advance plus 2% per annum; provided, however, that the Default
Rate shall become applicable automatically if a Default occurs under Section 7.1
or 7.2, unless waived by the Required Lenders.

Method of Payment.

All payments of the Obligations hereunder shall be made, without setoff,
deduction, or counterclaim, in immediately available funds to the Administrative
Agent at the Administrative Agent's address specified pursuant to Article XIII,
or at any other Lending Installation of the Administrative Agent specified in
writing by the Administrative Agent to the Borrower, by noon (local time) on the
date when due and shall be applied ratably by the Administrative Agent among the
Lenders.

As provided elsewhere herein, all Lenders' interests in the Advances and the
Loan Documents shall be ratable undivided interests and none of such Lenders'
interests shall have priority over the others. Each payment delivered to the
Administrative Agent for the account of any Lender or amount to be applied or
paid by the Administrative Agent to any Lender shall be paid promptly (on the
same day as received by the Administrative Agent if received prior to noon
(local time) on such day and otherwise on the next Business Day) by the
Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at its address specified pursuant to Article XIII
or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender. Payments received by the Administrative
Agent but not timely funded to the Lenders shall bear interest payable by the
Administrative Agent at the Federal Funds Effective Rate from the date due until
the date paid. The Administrative Agent is hereby authorized to charge the
account of the Borrower maintained with KeyBank for each payment of principal,
interest and fees as it becomes due hereunder.

Notes; Telephonic Notices.

Each Lender is hereby authorized to record the principal amount of each of its
Loans and each repayment on the schedule attached to its Note, provided,
however, that the failure to so record shall not affect the Borrower's
obligations under such Note. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any Authorized Officer. The Borrower agrees to deliver promptly to the
Administrative Agent a written confirmation, if such confirmation is requested
by the Administrative Agent or any Lender, of each telephonic notice signed by
an Authorized Officer. If the written confirmation differs in any material
respect from the action taken by the Administrative Agent and the Lenders, the
records of the Administrative Agent and the Lenders shall govern absent manifest
error. The Administrative Agent will at the request of the Borrower, from time
to time, but not more often than monthly, provide notice of the amount of the
outstanding Aggregate Commitment, the Type of Advance, and the applicable
interest rate, if for a Fixed Rate Advance. Upon a Lender's furnishing to
Borrower an affidavit to such effect, if a Note is mutilated, destroyed, lost or
stolen, Borrower shall deliver to such Lender, in substitution therefore, a new
note containing the same terms and conditions as such Note being replaced.

Interest Payment Dates; Interest and Fee Basis; Refinanceability Test.

Interest accrued on each Advance shall be payable on each Payment Date,
commencing with the first such date to occur after the date hereof, at maturity,
whether by acceleration or otherwise, and upon any termination of the Aggregate
Commitment in its entirety under Section 2.1 hereof. Interest and Unused Fees
shall be calculated for actual days elapsed on the basis of a 360-day year.
Interest shall be payable for the day an Advance is made but not for the day of
any payment on the amount paid if payment is received prior to noon (local time)
at the place of payment. If any payment of principal of or interest on an
Advance shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.

Notification of Advances, Interest Rates and Prepayments.

The Administrative Agent will notify each Lender of the contents of each
Borrowing Notice, Conversion/Continuation Notice, and repayment notice received
by it hereunder not later than the close of business on the Business Day such
notice is received by the Administrative Agent. The Administrative Agent will
notify each Lender of the interest rate applicable to each Fixed Rate Advance
promptly upon determination of such interest rate and will give each Lender
prompt notice of each change in the Alternate Base Rate.

Lending Installations.

Each Lender may book its Loans at any Lending Installation selected by such
Lender and may change its Lending Installation from time to time. All terms of
this Agreement shall apply to any such Lending Installation and the Notes shall
be deemed held by each Lender for the benefit of such Lending Installation. Each
Lender may, by written or telex notice to the Administrative Agent and the
Borrower, designate a Lending Installation through which Loans will be made by
it and for whose account Loan payments are to be made.

Non-Receipt of Funds by the Administrative Agent.

Unless the Borrower or a Lender, as the case may be, notifies the Administrative
Agent prior to the time at which it is scheduled to make payment to the
Administrative Agent of (i) in the case of a Lender, the proceeds of a Loan or
(ii) in the case of the Borrower, a payment of principal, interest or fees to
the Administrative Agent for the account of the Lenders, that it does not intend
to make such payment, the Administrative Agent may assume that such payment has
been made. The Administrative Agent may, but shall not be obligated to, make the
amount of such payment available to the intended recipient in reliance upon such
assumption. If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (i) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day or (ii) in the case of payment by
the Borrower, the interest rate applicable to the relevant Loan. If such Lender
so repays such amount and interest thereon to the Administrative Agent within
one Business Day after such demand, all interest accruing on the Loan not funded
by such Lender during such period shall be payable to such Lender when received
from the Borrower.

Replacement of Lenders under Certain Circumstances.

The Borrower shall be permitted to replace any Lender which (a) is not capable
of receiving payments without any deduction or withholding of United States
federal income tax pursuant to Section 3.5, or (b) cannot maintain its Fixed
Rate Loans at a suitable Lending Installation pursuant to Section 3.3, with a
replacement bank or other financial institution; provided that (i) such
replacement does not conflict with any applicable legal or regulatory
requirements affecting the Lenders, (ii) no Default or (after notice thereof to
Borrower) no Unmatured Default shall have occurred and be continuing at the time
of such replacement, (iii) the Borrower shall repay (or the replacement bank or
institution shall purchase, at par) all Loans and other amounts owing to such
replaced Lender prior to the date of replacement, (iv) the Borrower shall be
liable to such replaced Lender under Sections 3.4 and 3.6 if any Fixed Rate Loan
owing to such replaced Lender shall be prepaid (or purchased) other than on the
last day of the Interest Period relating thereto, (v) the replacement bank or
institution, if not already a Lender, and the terms and conditions of such
replacement, shall be reasonably satisfactory to the Administrative Agent,
(vi) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 12.3 (provided that the Borrower shall
be obligated to pay the processing fee referred to therein), (vii) until such
time as such replacement shall be consummated, the Borrower shall pay all
additional amounts (if any) required pursuant to Section 3.5 and (viii) any such
replacement shall not be deemed to be a waiver of any rights which the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

Extension of Facility Termination Date.

The Borrower shall have the right to a one-year extension of the Facility
Termination Date by submitting a written notice to the Administrative Agent
exercising such extension no more than 90 and no less than 30 days prior to the
third anniversary of the Agreement Execution Date. This one-year extension (the
"Extension Option") shall only be available if (i) no Default or Unmatured
Default has occurred and is continuing; (ii) Borrower's representations and
warranties are true in all material respects and (iii) the Borrower pays on the
date of Borrower's exercise of the Extension Option a fee (the "Extension Fee")
equal to one-half percent (0.50%) of the then-current Aggregate Commitment, to
be shared by the Lenders in accordance with their respective Percentages.

Usury.

This Agreement and each Note are subject to the express condition that at no
time shall Borrower be obligated or required to pay interest on the principal
balance of the Loan at a rate which could subject any Lender to either civil or
criminal liability as a result of being in excess of the Maximum Legal Rate. If
by the terms of this Agreement or the Loan Documents, Borrower is at any time
required or obligated to pay interest on the principal balance due hereunder at
a rate in excess of the Maximum Legal Rate, the interest rate or the Default
Rate, as the case may be, shall be deemed to be immediately reduced to the
Maximum Legal Rate and all previous payments in excess of the Maximum Legal Rate
shall be deemed to have been payments in reduction of principal and not on
account of the interest due hereunder. All sums paid or agreed to be paid to
Lender for the use, forbearance, or detention of the sums due under the Loan,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate of interest from time to time in effect and
applicable to the Loan for so long as the Loan is outstanding.



CHANGE IN CIRCUMSTANCES



Yield Protection.



If, on or after the date of this Agreement, the adoption of any law or any
governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), or any change in the
interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:

subjects any Lender or any applicable Lending Installation to any Taxes, or
changes the basis of taxation of payments (other than with respect to Excluded
Taxes) to any Lender in respect of its LIBOR Loans, or

imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation (other than reserves and assessments taken into account in
determining the interest rate applicable to Fixed Rate Advances), or

imposes any other condition the result of which is to increase the cost to any
Lender or any applicable Lending Installation of making, funding or maintaining
its Fixed Rate Loans, or reduces any amount receivable by any Lender or any
applicable Lending Installation in connection with its Fixed Rate Loans, or
requires any Lender or any applicable Lending Installation to make any payment
calculated by reference to the amount of Fixed Rate Loans, by an amount deemed
material by such Lender as the case may be,

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, as the case may be, of making or maintaining
its Fixed Rate Loans or Commitment or to reduce the return received by such
Lender or applicable Lending Installation in connection with such Fixed Rate
Loans or Commitment, then, within 15 days of demand by such Lender or the
Borrower shall pay such Lender such additional amount or amounts as will
compensate such Lender for such increased cost or reduction in amount received.

Changes in Capital Adequacy Regulations.

If a Lender in good faith determines the amount of capital required or expected
to be maintained by such Lender, any Lending Installation of such Lender or any
corporation controlling such Lender is increased as a result of a Change (as
hereinafter defined), then, within 15 days of demand by such Lender, the
Borrower shall pay such Lender the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital which
such Lender in good faith determines is attributable to this Agreement, its
outstanding credit exposure hereunder or its obligation to make Loans hereunder
(after taking into account such Lender's policies as to capital adequacy).
"Change" means (i) any change after the date of this Agreement in the Risk-Based
Capital Guidelines (as hereinafter defined) or (ii) any adoption of or change in
any other law, governmental or quasi-governmental rule, regulation, policy,
guideline, interpretation, or directive (whether or not having the force of law)
after the date of this Agreement which affects the amount of capital required or
expected to be maintained by any Lender or any Lending Installation or any
corporation controlling any Lender. "Risk-Based Capital Guidelines" means
(i) the risk-based capital guidelines in effect in the United States on the date
of this Agreement, including transition rules, and (ii) the corresponding
capital regulations promulgated by regulatory authorities outside the United
States implementing the July 1988 report of the Basle Committee on Banking
Regulation and Supervisory Practices Entitled "International Convergence of
Capital Measurements and Capital Standards," including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.

Availability of Types of Advances.

If any Lender in good faith determines that maintenance of any of its Fixed Rate
Loans at a suitable Lending Installation would violate any applicable law, rule,
regulation or directive, whether or not having the force of law, the
Administrative Agent shall, with written notice to Borrower, suspend the
availability of the affected Type of Advance and require any Fixed Rate Advances
of the affected Type to be repaid; or if the Required Lenders in good faith
determine that (i) deposits of a type or maturity appropriate to match fund
Fixed Rate Advances are not available, the Administrative Agent shall, with
written notice to Borrower, suspend the availability of the affected Type of
Advance with respect to any Fixed Rate Advances made after the date of any such
determination, or (ii) an interest rate applicable to a Type of Advance does not
accurately reflect the cost of making a Fixed Rate Advance of such Type, then,
if for any reason whatsoever the provisions of Section 3.1 are inapplicable, the
Administrative Agent shall, with written notice to Borrower, suspend the
availability of the affected Type of Advance with respect to any Fixed Rate
Advances made after the date of any such determination. If the Borrower is
required to so repay a Fixed Rate Advance, the Borrower may concurrently with
such repayment borrow from the Lenders, in the amount of such repayment, a Loan
bearing interest at the Alternate Base Rate.

Funding Indemnification.

If any payment of a ratable Fixed Rate Advance occurs on a date which is not the
last day of the applicable Interest Period, whether because of acceleration,
prepayment or otherwise, or a ratable Fixed Rate Advance is not made on the date
specified by the Borrower for any reason other than default by the Lenders or as
a result of unavailability pursuant to Section 3.3, the Borrower will indemnify
each Lender for any loss or cost incurred by it resulting therefrom, including,
without limitation, any loss or cost (incurred or expected to be incurred) in
liquidating or employing deposits acquired to fund or maintain the ratable Fixed
Rate Advance and shall pay all such losses or costs within fifteen (15) days
after written demand therefor.

Taxes.

All payments by the Borrower to or for the account of any Lender or the
Administrative Agent hereunder or under any Note shall be made free and clear of
and without deduction for any and all Taxes. If the Borrower shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder to
any Lender or the Administrative Agent, (a) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.5) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (b) the Borrower shall
make such deductions, (c) the Borrower shall pay the full amount deducted to the
relevant authority in accordance with applicable law and (d) the Borrower shall
furnish to the Administrative Agent the original copy of a receipt evidencing
payment thereof within 30 days after such payment is made.

In addition, the Borrower hereby agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note ("Other Taxes").

The Borrower hereby agrees to indemnify the Administrative Agent and each Lender
for the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed on amounts payable under this Section 3.5) paid by
the Administrative Agent or such Lender and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto. Payments due
under this indemnification shall be made within 30 days of the date the
Administrative Agent or such Lender makes demand therefor pursuant to Section
3.6.

Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a "Non-U.S. Lender") agrees that it will, not
more than ten Business Days after the date of this Agreement, (i) deliver to
each of the Borrower and the Administrative Agent two duly completed copies of
United States Internal Revenue Service Form W-8BEN or W-8ECI, certifying in
either case that such Lender is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes, and (ii) deliver to each of the Borrower and the Administrative Agent a
United States Internal Revenue Form W-8 or W-9, as the case may be, and certify
that it is entitled to an exemption from United States backup withholding tax.
Each Non-U.S. Lender further undertakes to deliver to each of the Borrower and
the Administrative Agent (x) renewals or additional copies of such form (or any
successor form) on or before the date that such form expires or becomes
obsolete, and (y) after the occurrence of any event requiring a change in the
most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Borrower or the Administrative
Agent. All forms or amendments described in the preceding sentence shall certify
that such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, unless an
event (including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form or amendment with
respect to it and such Lender advises the Borrower and the Administrative Agent
that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax.

For any period during which a Non-U.S. Lender has failed to provide the Borrower
with an appropriate form pursuant to clause (iv), above (unless such failure is
due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States.

Any Lender that is entitled to an exemption from or reduction of withholding tax
with respect to payments under this Agreement or any Note pursuant to the law of
any relevant jurisdiction or any treaty shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law as will permit such payments to be made without withholding or at a reduced
rate following receipt of such documentation.

If the U.S. Internal Revenue Service or any other governmental authority of the
United States or any other country or any political subdivision thereof asserts
a claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered or properly completed, because such Lender failed to notify the
Administrative Agent of a change in circumstances which rendered its exemption
from withholding ineffective, or for any other reason), such Lender shall
indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax, withholding therefor, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent under this
subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent). The obligations of the
Lenders under this Section 3.5(vii) shall survive the payment of the Obligations
and termination of this Agreement and any such Lender obligated to indemnify the
Administrative Agent shall not be entitled to indemnification from the Borrower
with respect to such amounts, whether pursuant to this Article or otherwise,
except to the extent the Borrower participated in the actions giving rise to
such liability.

Lender Statements; Survival of Indemnity.

To the extent reasonably possible, each Lender shall designate an alternate
Lending Installation with respect to its Fixed Rate Loans to reduce any
liability of the Borrower to such Lender under Sections 3.1, 3.2 and 3.5 or to
avoid the unavailability of Fixed Rate Advances under Section 3.3, so long as
such designation is not, in the reasonable judgment of such Lender,
disadvantageous to such Lender. Each Lender shall deliver a written statement of
such Lender to the Borrower (with a copy to the Administrative Agent) as to the
amount due, if any, under Sections 3.1, 3.2, 3.4 or 3.5. Such written statement
shall set forth in reasonable detail the calculations upon which such Lender
determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a Fixed Rate Loan shall be calculated as
though each Lender funded its Fixed Rate Loan through the purchase of a deposit
of the type and maturity corresponding to the deposit used as a reference in
determining the Fixed Rate applicable to such Loan, whether in fact that is the
case or not. Unless otherwise provided herein, the amount specified in the
written statement of any Lender shall be payable on demand after receipt by the
Borrower of such written statement. The obligations of the Borrower under
Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations and
termination of this Agreement.



CONDITIONS PRECEDENT



Initial Advance.



The Lenders shall not be required to make the initial Advance hereunder unless
(a) the Borrower shall, prior to or concurrently with such initial Advance, have
paid all fees due and payable to the Lenders and the Administrative Agent
hereunder, and (b) the Borrower shall have furnished to the Administrative
Agent, with sufficient copies for the Lenders, the following:

The duly executed originals of the Loan Documents, including the Notes, payable
to the order of each of the Lenders, this Agreement and the Subsidiary Guaranty;

(A) Certificates of good standing for the Borrower and each Subsidiary
Guarantor, from the State of Maryland for the Borrower and the states of
organization of each Subsidiary Guarantor, certified by the appropriate
governmental officer and dated not more than thirty (30) days prior to the
Agreement Execution Date, and (B) foreign qualification certificates for the
Borrower and each Subsidiary Guarantor, certified by the appropriate
governmental officer and dated not more than two years prior to the Agreement
Execution Date (with telephonic updates as practical not more than 10 days prior
to the Agreement Execution Date), for each other jurisdiction where the failure
of the Borrower or such Subsidiary Guarantor to so qualify or be licensed (if
required) would have a Material Adverse Effect;

Copies of the formation documents (including code of regulations, if
appropriate) of the Borrower and the Subsidiary Guarantors, certified by an
officer of the Borrower or such Subsidiary Guarantor, as appropriate, together
with all amendments thereto;

Incumbency certificates, executed by officers of the Borrower and the Subsidiary
Guarantors, which shall identify by name and title and bear the signature of the
Persons authorized to sign the Loan Documents and to make borrowings hereunder
on behalf of the Borrower, upon which certificate the Administrative Agent and
the Lenders shall be entitled to rely until informed of any change in writing by
the Borrower or any such Subsidiary Guarantor;

Copies, certified by a Secretary or an Assistant Secretary of the Borrower and
each Subsidiary Guarantor, of the Board of Directors' resolutions (and
resolutions of other bodies, if any are reasonably deemed necessary by counsel
for any Lender) authorizing the Advances provided for herein, with respect to
the Borrower, and the execution, delivery and performance of the Loan Documents
to be executed and delivered by the Borrower and each Subsidiary Guarantor
hereunder;

A written opinion of the Borrower's and Subsidiary Guarantors' counsel,
addressed to the Lenders in substantially the form of Exhibit H hereto or such
other form as the Administrative Agent may reasonably approve;

A certificate, signed by an officer of the Borrower, stating that on the initial
Borrowing Date no Default or Unmatured Default has occurred and is continuing
and that all representations and warranties of the Borrower are true and correct
as of the initial Borrowing Date provided that such certificate is in fact true
and correct;

The most recent financial statements of the Borrower;

UCC financing statement, judgment, and tax lien searches with respect to the
Borrower from the State of Maryland;

Written money transfer instructions, in substantially the form of Exhibit E
hereto, addressed to the Administrative Agent and signed by an Authorized
Officer, together with such other related money transfer authorizations as the
Administrative Agent may have reasonably requested;

A pro forma compliance certificate in the form of Exhibit C as of March 31,
2002, executed by the Borrower's chief financial officer or chief accounting
officer prepared on the assumption that the other Indebtedness of Borrower being
repaid by the initial Advance hereunder was replaced by Advances hereunder for
the period covered by such certificate;

Copies of all documents evidencing Indebtedness secured by the Refinanceable
Assets;

Evidence that all upfront fees due to each of the Lenders under the terms of
their respective commitment letters have been paid, or will be paid out of the
proceeds of the initial Advance hereunder; and

Such other documents as any Lender or its counsel may have reasonably requested,
the form and substance of which documents shall be reasonably acceptable to the
parties and their respective counsel.

Each Advance.

The Lenders shall not be required to make any Advance unless on the applicable
Borrowing Date:

There exists no Default or Unmatured Default;

The representations and warranties contained in Article V are true and correct
as of such Borrowing Date with respect to Borrower and to any Subsidiary in
existence on such Borrowing Date, except to the extent any such representation
or warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall be true and correct on and as of such earlier
date; and

All legal matters incident to the making of such Advance shall be satisfactory
to the Lenders and their counsel.

Each Borrowing Notice with respect to each such Advance shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 4.2(i) and (ii) have been satisfied. Any Lender may require a duly
completed Compliance Certificate in substantially the same form of the
Certificate attached as Exhibit C.



REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

Existence.

Borrower is a corporation duly organized and validly existing under the laws of
the State of Maryland, with its principal place of business in Oak Brook,
Illinois and is duly qualified as a foreign corporation, properly licensed (if
required), in good standing and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except where
the failure to be so qualified, licensed and in good standing and to have the
requisite authority would not have a Material Adverse Effect. Each of Borrower's
Subsidiaries is duly incorporated, validly existing and in good standing under
the laws of its jurisdiction of incorporation and has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted.

Authorization and Validity.

The Borrower has the corporate power and authority and legal right to execute
and deliver the Loan Documents and to perform its obligations thereunder. The
execution and delivery by the Borrower of the Loan Documents and the performance
of its obligations thereunder have been duly authorized by proper corporate
proceedings, and the Loan Documents constitute legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their terms, except as enforceability may be limited by bankruptcy, insolvency
or similar laws affecting the enforcement of creditors' rights generally.

No Conflict; Government Consent.

Neither the execution and delivery by the Borrower of the Loan Documents, nor
the consummation of the transactions therein contemplated, nor compliance with
the provisions thereof will violate any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the Borrower or any of its
Subsidiaries or the Borrower's or any Subsidiary's articles of incorporation or
by-laws, or the provisions of any indenture, instrument or agreement to which
the Borrower or any of its Subsidiaries is a party or is subject, or by which
it, or its Property, is bound, or conflict with or constitute a default
thereunder, except where such violation, conflict or default would not have a
Material Adverse Effect, or result in the creation or imposition of any Lien in,
of or on the Property of the Borrower or a Subsidiary pursuant to the terms of
any such indenture, instrument or agreement. No order, consent, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, any governmental or public body or authority, or any
subdivision thereof, is required to authorize, or is required in connection with
the execution, delivery and performance of, or the legality, validity, binding
effect or enforceability of, any of the Loan Documents other than the filing of
a copy of this Agreement.

Financial Statements; Material Adverse Effect.

All consolidated financial statements of the Borrower and its Subsidiaries
heretofore or hereafter delivered to the Lenders were prepared in accordance
with GAAP in effect on the preparation date of such statements and fairly
present in all material respects the consolidated financial condition and
operations of the Borrower and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended, subject, in
the case of interim financial statements, to normal and customary year-end
adjustments. From the preparation date of the most recent financial statements
delivered to the Lenders through the Agreement Execution Date, there was no
change in the business, properties, or condition (financial or otherwise) of the
Borrower and its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect.

Taxes.

The Borrower and its Subsidiaries have filed all United States federal tax
returns and all other tax returns which are required to be filed and have paid
all taxes due pursuant to said returns or pursuant to any assessment received by
the Borrower or any of its Subsidiaries except such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided. No
tax liens have been filed and no claims are being asserted with respect to such
taxes. The charges, accruals and reserves on the books of the Borrower and its
Subsidiaries in respect of any taxes or other governmental charges are adequate.

Litigation and Guarantee Obligations.

Except as set forth on Schedule 3 hereto or as set forth in written notice to
the Administrative Agent from time to time, there is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of their officers, threatened against or affecting the Borrower or any of
its Subsidiaries which could reasonably be expected to have a Material Adverse
Effect. The Borrower has no material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 6.1 or as set forth
in written notices to the Administrative Agent given from time to time after the
Agreement Execution Date on or about the date such material contingent
obligations are incurred.

Subsidiaries.

Schedule 1

hereto contains, an accurate list of all Subsidiaries of the Borrower, setting
forth their respective jurisdictions of incorporation or formation and the
percentage of their respective capital stock or partnership or membership
interest owned by the Borrower or other Subsidiaries.

All of the issued and outstanding shares of capital stock of such Subsidiaries
that are corporations have been duly authorized and issued and are fully paid
and non-assessable.



ERISA.

The Unfunded Liabilities of all Single Employer Plans do not in the aggregate
exceed $1,000,000. Neither the Borrower nor any other member of the Controlled
Group has incurred, or is reasonably expected to incur, any withdrawal liability
to Multiemployer Plans in excess of $250,000 in the aggregate. Each Plan
complies in all material respects with all applicable requirements of law and
regulations, no Reportable Event has occurred with respect to any Plan, neither
the Borrower nor any other members of the Controlled Group has withdrawn from
any Plan or initiated steps to do so, and no steps have been taken to reorganize
or terminate any Plan.

Accuracy of Information.

No information, exhibit or report furnished by the Borrower or any of its
Subsidiaries to the Administrative Agent or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading.

Regulation U.

The Borrower has not used the proceeds of any Advance to buy or carry any margin
stock (as defined in Regulation U) in violation of the terms of this Agreement.

Material Agreements.

Neither the Borrower nor any Subsidiary is a party to any agreement or
instrument or subject to any charter or other corporate restriction which could
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any Subsidiary is in default in the performance, observance or fulfillment
of any of the obligations, covenants or conditions contained in (i) any
agreement to which it is a party, which default could have a Material Adverse
Effect, or (ii) any agreement or instrument evidencing or governing
Indebtedness, which default would constitute a Default hereunder.

Compliance With Laws.

The Borrower and its Subsidiaries have complied with all applicable statutes,
rules, regulations, orders and restrictions of any domestic or foreign
government or any instrumentality or agency thereof, having jurisdiction over
the conduct of their respective businesses or the ownership of their respective
Property, except for any non-compliance which would not have a Material Adverse
Effect. Neither the Borrower nor any Subsidiary has received any notice to the
effect that its operations are not in material compliance with any of the
requirements of applicable federal, state and local environmental, health and
safety statutes and regulations or the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any toxic or hazardous waste or substance into the environment, which
non-compliance or remedial action could have a Material Adverse Effect.

Ownership of Properties.

Except as set forth on Schedule 2 hereto, on the date of this Agreement, the
Borrower and its Subsidiaries will have good and marketable title, free of all
Liens other than those permitted by Section 6.16, to all of the Property and
assets reflected in the financial statements as owned by it.

Investment Company Act.

Neither the Borrower nor any Subsidiary is an "investment company" or a company
"controlled" by an "investment company", within the meaning of the Investment
Company Act of 1940, as amended.

Public Utility Holding Company Act.

Neither the Borrower nor any Subsidiary is a "holding company" or a "subsidiary
company" of a "holding company", or an "affiliate" of a "holding company" or of
a "subsidiary company" of a "holding company", within the meaning of the Public
Utility Holding Company Act of 1935, as amended.

Solvency.

Immediately after the Agreement Execution Date and immediately following the
making of each Loan and after giving effect to the application of the proceeds
of such Loans, (a) the fair value of the assets of the Borrower and its
Subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, subordinated, contingent or otherwise, of the Borrower and its
Subsidiaries on a consolidated basis; (b) the present fair saleable value of the
Property of the Borrower and its Subsidiaries on a consolidated basis will be
greater than the amount that will be required to pay the probable liability of
the Borrower and its Subsidiaries on a consolidated basis on their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) the Borrower and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.

The Borrower does not intend to, or to permit any of its Subsidiaries to, and
does not believe that it or any of its Subsidiaries will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by it or any such Subsidiary and the timing of
the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.

Insurance.

The Borrower and its Subsidiaries carry insurance on their Projects with
financially sound and reputable insurance companies, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar Projects in localities where
the Borrower and its Subsidiaries operate, including, without limitation:

Property and casualty insurance (including coverage for flood and other water
damage for any Project located within a 100-year flood plain) in the amount of
the replacement cost of the improvements at the Project (to the extent
replacement cost insurance is maintained by companies engaged in similar
business and owning similar properties);

Builder's risk insurance for any Project under construction in the amount of the
construction cost of such Project;

Loss of rental income insurance in the amount not less than one year's gross
revenues from the Projects; and

Comprehensive general liability insurance in the amount of $20,000,000 per
occurrence.

REIT Status.

The Borrower is qualified as a real estate investment trust under Section 856 of
the Code and currently is in compliance in all material respects with all
provisions of the Code applicable to the qualification of the Borrower as a real
estate investment trust.

Environmental Matters.

Each of the following representations and warranties is true and correct on and
as of the Agreement Execution Date except as disclosed on Schedule 4 attached
hereto and to the extent that the facts and circumstances giving rise to any
such failure to be so true and correct, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:

To the best knowledge of the Borrower, the Projects of the Borrower and its
Subsidiaries do not contain any Materials of Environmental Concern in amounts or
concentrations which constitute a violation of, or could reasonably give rise to
liability of the Borrower or any Subsidiary under, Environmental Laws.

To the best knowledge of the Borrower, (i) the Projects of the Borrower and its
Subsidiaries and all operations at the Projects are in compliance with all
applicable Environmental Laws, and (ii) with respect to all Projects owned by
the Borrower and/or its Subsidiaries (x) for at least two (2) years, have in the
last two years, or (y) for less than two (2) years, have for such period of
ownership, been in compliance in all material respects with all applicable
Environmental Laws.

Neither the Borrower nor any of its Subsidiaries has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Projects, nor does the Borrower have knowledge or reason to
believe that any such notice will be received or is being threatened.

To the best knowledge of the Borrower, Materials of Environmental Concern have
not been transported or disposed of from the Projects of the Borrower and its
Subsidiaries in violation of, or in a manner or to a location which could
reasonably give rise to liability of the Borrower or any Subsidiary under,
Environmental Laws, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Projects of
the Borrower and its Subsidiaries in violation of, or in a manner that could
give rise to liability of the Borrower or any Subsidiary under, any applicable
Environmental Laws.

No judicial proceedings or governmental or administrative action is pending, or,
to the knowledge of the Borrower, threatened, under any Environmental Law to
which the Borrower or any of its Subsidiaries is or, to the Borrower's
knowledge, will be named as a party with respect to the Projects of the Borrower
and its Subsidiaries, nor are there any consent decrees or other decrees,
consent orders, administrative order or other orders, or other administrative of
judicial requirements outstanding under any Environmental Law with respect to
the Projects of the Borrower and its Subsidiaries.

To the best knowledge of the Borrower, there has been no release or threat of
release of Materials of Environmental Concern at or from the Projects of the
Borrower and its Subsidiaries, or arising from or related to the operations of
the Borrower and its Subsidiaries in connection with the Projects in violation
of or in amounts or in a manner that could give rise to liability under
Environmental Laws.



COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

Financial Reporting.

The Borrower will maintain, for itself and each Subsidiary, a system of
accounting established and administered in accordance with GAAP, and furnish to
the Lenders:

As soon as available, but in any event not later than 45 days after the close of
each fiscal quarter, for the Borrower and its Subsidiaries, an unaudited
consolidated balance sheet as of the close of each such period and the related
unaudited consolidated statements of income and retained earnings and of cash
flows of the Borrower and its Subsidiaries for such period and the portion of
the fiscal year through the end of such period, setting forth in each case in
comparative form the figures for the previous year, all certified by the
Borrower's chief financial officer or chief accounting officer;

As soon as available, but in any event not later than 45 days after the close of
each fiscal quarter, for the Borrower and its Subsidiaries, the following
reports in form and substance reasonably satisfactory to the Administrative
Agent, all certified by the entity's chief financial officer or chief accounting
officer: a statement of Funds From Operations, a statement of cash flows for
each individual Project, a statement detailing Consolidated Outstanding
Indebtedness, Adjusted Annual EBITDA and Equity in Refinanceable Assets, a
listing of capital expenditures, a report listing and describing all newly
acquired Projects, including their net operating income, cash flow, cost and
secured or unsecured Indebtedness assumed in connection with such acquisition,
if any, summary Project information to include square footage, occupancy, Net
Operating Income and such other information on all Projects as may be reasonably
requested;

As soon as available, but in any event not later than 90 days after the close of
each fiscal year, for the Borrower and its Subsidiaries, audited financial
statements, including a consolidated balance sheet as at the end of such year
and the related consolidated statements of income and retained earnings and of
cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, without a "going concern" or like qualification
or exception, or qualification arising out of the scope of the audit, prepared
by independent certified public accountants of nationally recognized standing
reasonably acceptable to Administrative Agent;

As soon as available, but in any event not later than 90 days after the close of
each fiscal year, for the Borrower and its Subsidiaries, a statement detailing
the contributions to Adjusted Annual EBITDA from each individual Project for the
prior fiscal year in form and substance reasonably satisfactory to the
Administrative Agent, certified by the entity's chief financial officer or chief
accounting officer;

Together with the quarterly and annual financial statements required hereunder,
a compliance certificate in substantially the form of Exhibit C hereto signed by
the Borrower's chief financial officer or chief accounting officer showing the
calculations and computations necessary to determine compliance with this
Agreement and stating that, to such officer's knowledge, no Default or Unmatured
Default exists, or if, to such officer's knowledge, any Default or Unmatured
Default exists, stating the nature and status thereof;

As soon as possible and in any event within 10 days after a responsible officer
of the Borrower knows that any Reportable Event has occurred with respect to any
Plan, a statement, signed by the chief financial officer of the Borrower,
describing said Reportable Event and the action which the Borrower proposes to
take with respect thereto;

As soon as possible and in any event within 10 days after receipt by a
responsible officer of the Borrower, a copy of (a) any notice or claim to the
effect that the Borrower or any of its Subsidiaries is or may be liable to any
Person as a result of the release by the Borrower, any of its Subsidiaries, or
any other Person of any toxic or hazardous waste or substance into the
environment, and (b) any notice alleging any violation of any federal, state or
local environmental, health or safety law or regulation by the Borrower or any
of its Subsidiaries, which, in either case, could have a Material Adverse
Effect;

Within three (3) Business Days after the sale or refinancing of any
Refinanceable Asset, a statement signed by the Borrower's chief financial
officer or chief accounting officer disclosing such sale or refinancing and
certifying that such sale or refinancing does not give rise to any failure by
the Borrower to comply with the covenants and conditions hereof;

Promptly upon the furnishing thereof to the shareholders of the Borrower, copies
of all financial statements, reports and proxy statements so furnished; and

Such other information (including, without limitation, financial statements for
the Borrower and non-financial information) as the Administrative Agent or any
Lender may from time to time reasonably request.

Use of Proceeds.

The Borrower will, and will cause each of its Subsidiaries to, use the proceeds
of the Advances to finance the Borrower's acquisition of Stabilized Retail
Projects. The Borrower will not, nor will it permit any Subsidiary to, use any
of the proceeds of the Advances (i) to purchase or carry any "margin stock" (as
defined in Regulation U) if such usage could constitute a violation of
Regulation U by any Lender, (ii) to fund any purchase of, or offer for, any
Capital Stock of any Person, unless such Person has consented to such offer
prior to any public announcements relating thereto, or (iii) to make any
Acquisition other than a Permitted Acquisition.

Notice of Default.

The Borrower will give, and will cause each of its Subsidiaries to give, prompt
notice in writing to the Administrative Agent and the Lenders of the occurrence
of any Default or Unmatured Default and of any other development, financial or
otherwise, which could reasonably be expected to have a Material Adverse Effect.

Conduct of Business.

The Borrower will do, and will cause each of its Subsidiaries to do, all things
necessary to remain duly incorporated or duly qualified, validly existing and in
good standing as a real estate investment trust, corporation, general
partnership or limited partnership, as the case may be, in its jurisdiction of
incorporation/formation (except with respect to mergers permitted pursuant to
Section 6.12 and Permitted Acquisitions) and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted and
to carry on and conduct their businesses in substantially the same manner as
they are presently conducted where the failure to do so could reasonably be
expected to have a Material Adverse Effect and, specifically, neither the
Borrower nor its Subsidiaries may undertake any business other than the
acquisition, development, ownership, management, operation and leasing of
retail, office or industrial properties, and ancillary businesses specifically
related to such types of properties. During the term of the Facility, at all
times at least 95% of the Consolidated Group's Projects must be Projects which
are wholly owned in fee simple.

Taxes.

The Borrower will pay, and will cause each of its Subsidiaries to pay, when due
all taxes, assessments and governmental charges and levies upon them of their
income, profits or Projects, except those which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside.

Insurance.

The Borrower will, and will cause each of its Subsidiaries to, maintain
insurance which is consistent with the representation contained in Section 5.17
on all their Property and the Borrower will furnish to any Lender upon
reasonable request full information as to the insurance carried.

Compliance with Laws.

The Borrower will, and will cause each of its Subsidiaries to, comply with all
laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards to which they may be subject, the violation of which could reasonably be
expected to have a Material Adverse Effect.

Maintenance of Properties.

The Borrower will, and will cause each of its Subsidiaries to, do all things
necessary to maintain, preserve, protect and keep their respective Projects and
Properties, reasonably necessary for the continuous operation of the Projects,
in good repair, working order and condition, ordinary wear and tear excepted.

Inspection.

The Borrower will, and will cause each of its Subsidiaries to, permit the
Lenders upon reasonable notice, by their respective representatives and agents,
to inspect any of the Projects, corporate books and financial records of the
Borrower and each of its Subsidiaries, to examine and make copies of the books
of accounts and other financial records of the Borrower and each of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrower
and each of its Subsidiaries with officers thereof, and to be advised as to the
same by, their respective officers at such reasonable times and intervals as the
Lenders may designate.

Maintenance of Status.

The Borrower shall at all times  maintain its status as a real estate investment
trust in compliance with all applicable provisions of the Code relating to such
status.

Dividends.

Provided there is no then-existing Default or (after notice thereof to Borrower)
Unmatured Default hereunder, the Borrower and its Subsidiaries shall be
permitted to declare and pay dividends on their Capital Stock from time to time
in amounts determined by Borrower, provided, however, that in no event shall
Borrower declare or pay dividends on its Capital Stock (including distributions
actually made with respect to gains on property sales) (i) if prior to July 1,
2004 such dividends paid on account of the then-current fiscal quarter and the
three immediately preceding fiscal quarters, in the aggregate sales for such
period, would exceed 95% of (A) Funds From Operations for such period plus (ii)
without duplication, all gains on property sales for such period to the extent
distributions were actually made with respect thereto, and (B) from and after
July 1, 2004, such dividends paid on account of any such four fiscal quarter
period, in the aggregate, would exceed 90% of (A) Funds From Operations for such
period plus (B), without duplication, all gains on property sales for such
period to the extent distributions were actually made with respect thereto.
Notwithstanding the foregoing, the Borrower shall be permitted at all times to
distribute (i) whatever amount of dividends is necessary to maintain its tax
status as a real estate investment trust and (ii) such preferred dividends or
distributions as the Borrower may be contractually required to make from time to
time to the Inland-Ryan joint ventures.

Merger; Sale of Assets.

The Borrower will not, nor will it permit any of its Subsidiaries to, without
prior notice to the Administrative Agent and without providing a certification
of compliance with the Loan Documents enter into any merger (other than mergers
in which such entity is the survivor and mergers of Subsidiaries (but not the
Borrower) as part of transactions that are Permitted Acquisitions provided that
following such merger the target entity becomes a Wholly-Owned Subsidiary of
Borrower), consolidation, reorganization or liquidation or transfer or otherwise
dispose of all or a Substantial Portion of their Properties, except for (a) such
transactions that occur between Wholly-Owned Subsidiaries or between Borrower
and a Wholly-Owned Subsidiary and (b) mergers solely to change the jurisdiction
of organization of a Subsidiary Guarantor, provided that, in any event, approval
in advance by the Required Lenders shall be required for transfer or disposition
in any quarter of assets with an aggregate value greater than 10% of Total Asset
Value, or any merger resulting in an increase to the Total Asset Value of more
than 25%.

Delivery of Subsidiary Guaranties.

Borrower shall cause each of its existing Subsidiaries (other than a Subsidiary
which is a single-purpose entity which owns only Projects subject to securitized
Indebtedness and which has restrictions on the creation of additional
Indebtedness and other safeguards typically imposed on such single-purpose
entities in securitized financings) to execute and deliver to the Agent the
Subsidiary Guaranty. Within 10 days after the later of the date Borrower forms
or acquires any Subsidiary or the date such Subsidiary first owns a Project,
Borrower shall cause such Subsidiary (other than Subsidiaries excluded under the
parenthetical in the preceding sentence) to execute and deliver to the
Administrative Agent a joinder in the Subsidiary Guaranty.

Sale and Leaseback.

The Borrower will not, nor will it permit any of its Subsidiaries to, sell or
transfer a Substantial Portion of its Property in order to concurrently or
subsequently lease such Property as lessee.

Acquisitions and Investments.

The Borrower will not, nor will it permit any Subsidiary to, make or suffer to
exist any Investments (including without limitation, loans and advances to, and
other Investments in, Subsidiaries), or commitments therefor, or become or
remain a partner in any partnership or joint venture, or to make any Acquisition
of any Person, except:

Cash Equivalents and Marketable Securities;

Investments in existing Subsidiaries, Investments in Subsidiaries formed for the
purpose of developing or acquiring Properties, Investments in joint ventures and
partnerships engaged solely in the business of purchasing, developing, owning,
operating, leasing and managing retail properties, and Investments in existence
on the date hereof and described in Schedule 1 hereto;

transactions permitted pursuant to Section 6.12; and

transactions permitted pursuant to Section 6.23; and

Acquisitions of Persons whose primary operations consist of the ownership,
development, operation and management of retail properties;

provided that, after giving effect to such Acquisitions and Investments,
Borrower continues to comply with all its covenants herein. Acquisitions
permitted pursuant to this Section 6.15 shall be deemed to be "Permitted
Acquisitions".

Liens.

The Borrower will not, nor will it permit any of its Subsidiaries to, create,
incur, or suffer to exist any Lien in, of or on the Property of the Borrower or
any of its Subsidiaries, except:

Liens for taxes, assessments or governmental charges or levies on its Property
if the same shall not at the time be delinquent or thereafter can be paid
without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books;

Liens imposed by law, such as carriers', warehousemen's and mechanics' liens and
other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books;

Liens arising out of pledges or deposits under workers' compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;

Easements, restrictions and such other encumbrances or charges against real
property as are of a nature generally existing with respect to properties of a
similar character and which do not in any material way affect the marketability
of the same or interfere with the use thereof in the business of the Borrower or
its Subsidiaries;

Liens on Projects existing on the date hereof which secure Indebtedness as
described in Schedule 2 hereto; and

Liens other than Liens described in subsections (i) through (iv) above arising
in connection with any Indebtedness permitted hereunder to the extent such Liens
will not result in a Default in any of Borrower's covenants herein.

Liens permitted pursuant to this Section 6.16 shall be deemed to be "Permitted
Liens".

Affiliates.

The Borrower will not, nor will it permit any of its Subsidiaries to, enter into
any transaction (including, without limitation, the purchase or sale of any
Property or service) with, or make any payment or transfer to, any Affiliate
except in the ordinary course of business and pursuant to the reasonable
requirements of the Borrower's or such Subsidiary's business and upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary than the
Borrower or such Subsidiary would obtain in a comparable arms-length
transaction.

Financial Undertakings.

The Borrower will not enter into or remain liable upon, nor will it permit any
Subsidiary to enter into or remain liable upon, any Financial Undertaking,
except to the extent required to protect the Borrower and its Subsidiaries
against increases in interest payable by them under variable interest
Indebtedness.

Variable Interest Indebtedness.

The Borrower and its Subsidiaries shall not at any time permit the outstanding
principal balance of Indebtedness which bears interest at an interest rate that
is not fixed through the maturity date of such Indebtedness to exceed fifteen
percent (15%) of Total Asset Value, unless all of such Indebtedness in excess of
such amount is subject to a Rate Management Transaction approved by the
Administrative Agent that effectively converts the interest rate on such excess
to a fixed rate.

Consolidated Net Worth.

The Borrower shall maintain a Consolidated Net Worth of not less than
$360,000,000 plus ninety percent (90%) of the equity contributions or sales of
treasury stock received by the Borrower after the Agreement Execution Date.

Indebtedness and Cash Flow Covenants.

The Borrower on a consolidated basis with its Subsidiaries shall not permit:

any Recourse Indebtedness to exist, other than this Facility and up to
$25,000,000 of other Recourse Indebtedness in the aggregate, provided that no
other single loan or facility may exceed $10,000,000;

Adjusted Annual EBITDA to be less than 1.70 times annualized Implied Debt
Service;

Adjusted Annual EBITDA to be less than 2.00 times Fixed Charges at any time
prior to July 1, 2004 or to be less than 2.25 times Fixed Charges at any time
thereafter; or

Consolidated Outstanding Debt to be more than 0.60 times Total Asset Value at
any time prior to July 1, 2004 or to be more than 0.55 times Total Asset Value
at any time thereafter.

Environmental Matters.

Borrower and its Subsidiaries shall:

Comply with, and use all reasonable efforts to ensure compliance by all tenants
and subtenants, if any, with, all applicable Environmental Laws and obtain and
comply with and maintain, and use all reasonable efforts to ensure that all
tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except to the extent that failure to do so could
not be reasonably expected to have a Material Adverse Effect; provided that in
no event shall the Borrower or its Subsidiaries be required to modify the terms
of leases, or renewals thereof, with existing tenants (i) at Projects owned by
the Borrower or its Subsidiaries as of the date hereof, or (ii) at Projects
hereafter acquired by the Borrower or its Subsidiaries as of the date of such
acquisition, to add provisions to such effect.

Conduct and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws, except to the
extent that (i) the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not be reasonably
expected to have a Material Adverse Effect, or (ii) the Borrower has determined
in good faith that contesting the same is not in the best interests of the
Borrower and its Subsidiaries and the failure to contest the same could not be
reasonably expected to have a Material Adverse Effect.

Defend, indemnify and hold harmless Administrative Agent and each Lender, and
their respective officers and directors, from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs and expenses of
whatever kind or nature known or unknown, contingent or otherwise, arising out
of, or in any way relating to the violation of, noncompliance with or liability
under any Environmental Laws applicable to the operations of the Borrower, its
Subsidiaries or the Projects, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
attorney's and consultant's fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing arise out of the gross negligence or willful misconduct of the party
seeking indemnification therefor. This indemnity shall continue in full force
and effect regardless of the termination of this Agreement.

Prior to the acquisition of a new Project after the Agreement Execution Date,
perform or cause to be performed an environmental investigation which
investigation shall at a minimum comply with the specifications and procedures
attached hereto as Exhibit G. In connection with any such investigation,
Borrower shall cause to be prepared a report of such investigation, to be made
available to any Lenders upon reasonable request, for informational purposes and
to assure compliance with the specifications and procedures.

Permitted Investments.

The Consolidated Group shall not hold any Investment in Unimproved Land.

The Consolidated Group's Investment in First Mortgage Receivables (with each
asset valued at the lower of its acquisition cost and its fair market value)
shall not at any time exceed five percent (5%) of Total Asset Value.

The Consolidated Group's aggregate Investment in (i) Investment Affiliates and
(ii) any entity which is not a Wholly-Owned Subsidiary (valued at the greater of
the cash investment in that entity by Borrower or the portion of Total Asset
Value attributable to such entity or its assets as the case may be) shall not at
any time exceed five percent (5%) of Total Asset Value.

The Consolidated Group's Investment in Construction in Progress/Improved Land
(with each asset valued at the lower of its acquisition cost and its fair market
value) shall not at any time exceed five percent (5%) of Total Asset Value.

The Consolidated Group's Investment in Marketable Securities shall not at any
time exceed five percent (5%) of Total Asset Value.

The Consolidated Group's aggregate Investment in the above items (b)-(e) in the
aggregate shall not at any time exceed fifteen (15%) of Total Asset Value.

Minimum Average Occupancy.

The Borrower agrees that the average physical occupancy of the overall portfolio
of Projects owned by the Consolidated Group for each fiscal quarter shall exceed
85% of the average gross leaseable area of such portfolio for such fiscal
quarter.

Limit on Cross-Collateralized Pools.

The Borrower agrees not to enter any new debt agreements in excess of
$50,000,000 which would provide for cross-collateralization without the consent
of the Administrative Agent.

Prohibited Encumbrances. The Borrower agrees that neither the Borrower nor any
other member of the Consolidated Group shall (i) create a Lien against any
Project other than a single first-priority mortgage or deed of trust, (ii)
create a Lien on any Capital Stock or other ownership interests in any member of
the Consolidated Group or any Investment Affiliate or (iii) enter into or be
subject to any agreement governing any Indebtedness which constitutes a
"negative pledge", an unencumbered asset covenant or other similar covenant or
restriction which prohibits or limits the ability of Borrower or any member of
the Consolidated Group to sell or create Liens against any Projects (other than
restrictions on further subordinate Liens on Projects already encumbered by a
first-priority mortgage or deed of trust).



DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

Nonpayment of any principal payment on any Note when due.

Nonpayment of interest upon any Note or of any facility fee or other payment
Obligations under any of the Loan Documents within five (5) Business Days after
the same becomes due.

The breach of any of the terms or provisions of Sections 6.2 through 6.21 and
6.23 through 6.26.

Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries to the Lenders or the Administrative Agent
under or in connection with this Agreement, any Loan, or any material
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be materially false on the date as of which made.

The breach by the Borrower (other than a breach which constitutes a Default
under Section 7.1, 7.2, 7.3 or 7.4) of any of the terms or provisions of this
Agreement which is not remedied within five (5) days after written notice from
the Administrative Agent or any Lender.

Failure of the Borrower or any of its Subsidiaries to pay when due any Recourse
Indebtedness, regardless of amount, or any other such Indebtedness in excess of
$5,000,000 in the aggregate (collectively, "Material Indebtedness"); or the
default by the Borrower or any of its Subsidiaries in the performance of any
term, provision or condition contained in any agreement, or any other event
shall occur or condition exist, which causes or permits any such Material
Indebtedness to be due and payable or required to be prepaid (other than by a
regularly scheduled payment) prior to the stated maturity thereof (provided that
the failure to pay any such Material Indebtedness shall not constitute a Default
so long as the Borrower or its Subsidiaries is diligently contesting the payment
of the same by appropriate legal proceedings and the Borrower or its
Subsidiaries have set aside, in a manner reasonably satisfactory to
Administrative Agent, a sufficient reserve to repay such Indebtedness plus all
accrued interest thereon calculated at the default rate thereunder and costs of
enforcement in the event of an adverse outcome).

The Borrower, or any Subsidiary shall (i) have an order for relief entered with
respect to it under the Federal bankruptcy laws as now or hereafter in effect,
(ii) make an assignment for the benefit of creditors, (iii) apply for, seek,
consent to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any Substantial Portion of
its Property, (iv) institute any proceeding seeking an order for relief under
the Federal bankruptcy laws as now or hereafter in effect or seeking to
adjudicate it as a bankrupt or insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (v) take any
corporate action to authorize or effect any of the foregoing actions set forth
in this Section 7.7, (vi) fail to contest in good faith any appointment or
proceeding described in Section 7.8 or (vii) admit in writing its inability to
pay its debts generally as they become due.

A receiver, trustee, examiner, liquidator or similar official shall be appointed
for the Borrower or any Subsidiary or for any Substantial Portion of the
Property of the Borrower or such Subsidiary, or a proceeding described in
Section 7.7(iv) shall be instituted against the Borrower or any such Subsidiary
and such appointment continues undischarged or such proceeding continues
undismissed or unstayed for a period of ninety (90) consecutive days.

The Borrower or any of its Subsidiaries shall fail within sixty (60) days to
pay, bond or otherwise discharge any judgments or orders for the payment of
money in an amount which, when added to all other judgments or orders
outstanding against Borrower or any Subsidiary would exceed $10,000,000 in the
aggregate, which have not been stayed on appeal or otherwise appropriately
contested in good faith.

The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred withdrawal
liability to such Multiemployer Plan in an amount which, when aggregated with
all other amounts required to be paid to Multiemployer Plans by the Borrower or
any other member of the Controlled Group as withdrawal liability (determined as
of the date of such notification), exceeds $1,000,000 or requires payments
exceeding $500,000 per annum.

The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
contributions of the Borrower and the other members of the Controlled Group
(taken as a whole) to all Multiemployer Plans which are then in reorganization
or being terminated have been or will be increased over the amounts contributed
to such Multiemployer Plans for the respective plan years of each such
Multiemployer Plan immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $500,000.

Failure to remediate within the time period permitted by law or governmental
order, after all administrative hearings and appeals have been concluded (or
within a reasonable time in light of the nature of the problem if no specific
time period is so established), environmental problems at Properties owned by
the Borrower or any of its Subsidiaries or Investment Affiliates.

The occurrence of any "Default" as defined in any Loan Document or the breach of
any of the terms or provisions of any Loan Document, which default or breach
continues beyond any period of grace therein provided.

The attempted revocation, challenge, disavowment, or termination by the Borrower
or Guarantors of any of the Loan Documents.

Any Change of Control shall occur.

Any Change in Management shall occur.



ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES



Acceleration.



If any Default described in Section 7.7 or 7.8 occurs with respect to the
Borrower, the obligations of the Lenders to make Loans and hereunder shall
automatically terminate and the Obligations shall immediately become due and
payable without any election or action on the part of the Administrative Agent
or any Lender. If any other Default occurs, so long as a Default exists Lenders
shall have no obligation to make any Loans and the Required Lenders, at any time
prior to the date that such Default has been fully cured, may permanently
terminate the obligations of the Lenders to make Loans hereunder and declare the
Obligations to be due and payable, or both, whereupon if the Required Lenders
elected to accelerate (i) the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives and (ii) if any automatic or optional
acceleration has occurred, the Administrative Agent, as directed by the Required
Lenders (or if no such direction is given within 30 days after a request for
direction, as the Administrative Agent deems in the best interests of the
Lenders, in its sole discretion), shall use its good faith efforts to collect,
including without limitation, by filing and diligently pursuing judicial action,
all amounts owed by the Borrower and any Subsidiary Guarantor under the Loan
Documents.

If, within 10 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder as a
result of any Default (other than any Default as described in Section 7.7 or 7.8
with respect to the Borrower) and before any judgment or decree for the payment
of the Obligations due shall have been obtained or entered, all of the Lenders
(in their sole discretion) shall so direct, the Administrative Agent shall, by
notice to the Borrower, rescind and annul such acceleration and/or termination.

Amendments.

Subject to the provisions of this Article VIII the Required Lenders (or the
Administrative Agent with the consent in writing of the Required Lenders) and
the Borrower may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement or
waiver shall, without the consent of all Lenders:

Extend the Facility Termination Date, except as permitted by Section 2.20 or
forgive all or any portion of the principal amount of any Loan or accrued
interest thereon or the Unused Fee, reduce the Applicable Margins (or modify any
definition herein which would have the effect of reducing the Applicable
Margins) or the underlying interest rate options or extend the time of payment
of any such principal, interest or facility fees.

Release any Subsidiary Guarantor (other than a Subsidiary Guarantor that has
liquidated all of its assets and applied all of the proceeds of such liquidation
in accordance with its organizational documents) from the Subsidiary Guaranty or
any other future guarantor (other than a Subsidiary Guarantor that has
liquidated all of its assets and applied all of the proceeds of such liquidation
in accordance with its organizational documents) from any liability it may
undertake with respect to the Obligations.

Reduce the percentage specified in the definition of Required Lenders.

Increase the Aggregate Commitment beyond $100,000,000.

Permit the Borrower to assign its rights under this Agreement.

Amend Sections 2.13, 8.1, 8.2 or 11.2.

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent.

Preservation of Rights.

No delay or omission of the Lenders or the Administrative Agent to exercise any
right under the Loan Documents shall impair such right or be construed to be a
waiver of any Default or an acquiescence therein, and the making of a Loan
notwithstanding the existence of a Default or the inability of the Borrower to
satisfy the conditions precedent to such Loan shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.2, and then only to the
extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent and the Lenders until the Obligations have been paid
in full.

Insolvency of Borrower.

In the event of the insolvency of the Borrower, the Lenders shall have no
obligation to make further disbursements of the Facility, and the outstanding
principal balance of the Facility, including accrued and unpaid interest
thereon, shall be immediately due and payable.



GENERAL PROVISIONS



Survival of Representations.



All representations and warranties of the Borrower contained in this Agreement
shall survive delivery of the Notes and the making of the Loans herein
contemplated.

Governmental Regulation.

Anything contained in this Agreement to the contrary notwithstanding, no Lender
shall be obligated to extend credit to the Borrower in violation of any
limitation or prohibition provided by any applicable statute or regulation.

Taxes.

Any taxes (excluding taxes on the overall net income of any Lender) or other
similar assessments or charges made by any governmental or revenue authority in
respect of the Loan Documents shall be paid by the Borrower, together with
interest and penalties, if any.

Headings.

Section headings in the Loan Documents are for convenience of reference only,
and shall not govern the interpretation of any of the provisions of the Loan
Documents.

Entire Agreement.

The Loan Documents embody the entire agreement and understanding among the
Borrower, the Administrative Agent and the Lenders and supersede all prior
commitments, agreements and understandings among the Borrower, the
Administrative Agent and the Lenders relating to the subject matter thereof.

Several Obligations; Benefits of this Agreement.

The respective obligations of the Lenders hereunder are several and not joint
and no Lender shall be the partner or agent of any other (except to the extent
to which the Administrative Agent is authorized to act as such). The failure of
any Lender to perform any of its obligations hereunder shall not relieve any
other Lender from any of its obligations hereunder. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns.

Expenses; Indemnification.

The Borrower shall reimburse the Administrative Agent for any costs, internal
charges and out-of-pocket expenses (including, without limitation, all
reasonable fees for consultants and fees and reasonable expenses for attorneys
for the Administrative Agent, which attorneys may be employees of the
Administrative Agent) paid or incurred by the Administrative Agent in connection
with the amendment, modification, and enforcement of the Loan Documents. The
Borrower also agrees to reimburse the Administrative Agent and the Lenders for
any reasonable costs, internal charges and out-of-pocket expenses (including,
without limitation, all fees and reasonable expenses for attorneys for the
Administrative Agent and the Lenders, which attorneys may be employees of the
Administrative Agent or the Lenders) paid or incurred by the Administrative
Agent or any Lender in connection with the collection and enforcement of the
Loan Documents (including, without limitation, any workout). The Borrower
further agrees to indemnify the Administrative Agent, each Lender and their
Affiliates, and their directors and officers against all losses, claims,
damages, penalties, judgments, liabilities and expenses (including, without
limitation, all fees and reasonable expenses for attorneys of the indemnified
parties, all expenses of litigation or preparation therefor whether or not the
Administrative Agent, or any Lender is a party thereto) which any of them may
pay or incur arising out of or relating to this Agreement, the other Loan
Documents, the Projects, the transactions contemplated hereby or the direct or
indirect application or proposed application of the proceeds of any Loan
hereunder, except to the extent that any of the foregoing arise out of the gross
negligence or willful misconduct of the party seeking indemnification therefor.
The obligations of the Borrower under this Section shall survive the termination
of this Agreement.

Numbers of Documents.

All statements, notices, closing documents, and requests hereunder shall be
furnished to the Administrative Agent with sufficient counterparts so that the
Administrative Agent may furnish one to each of the Lenders.

Accounting.

Except as provided to the contrary herein, all accounting terms used herein
shall be interpreted and all accounting determinations hereunder shall be made
in accordance with GAAP.

Severability of Provisions.

Any provision in any Loan Document that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of all
Loan Documents are declared to be severable.

Nonliability of Lenders.

The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other, shall be solely that of borrower and lender.
Neither the Administrative Agent nor any Lender shall have any fiduciary
responsibilities to the Borrower. Neither the Administrative Agent nor any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower's business
or operations.

CHOICE OF LAW.

THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF LAW
PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE
LAW OF CONFLICTS) OF THE STATE OF ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

CONSENT TO JURISDICTION.

THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN
A COURT IN CHICAGO, ILLINOIS.

WAIVER OF JURY TRIAL.

THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY WAIVE TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.



THE ADMINISTRATIVE AGENT



Appointment.



KeyBank National Association, is hereby appointed Administrative Agent hereunder
and under each other Loan Document, and each of the Lenders irrevocably
authorizes the Administrative Agent to act as the agent of such Lender. The
Administrative Agent agrees to act as such upon the express conditions contained
in this Article X. Notwithstanding the use of the defined term "Administrative
Agent," it is expressly understood and agreed that the Administrative Agent
shall not have any fiduciary responsibilities to any Lender by reason of this
Agreement or any other Loan Document and that the Administrative Agent is merely
acting as the contractual representative of the Lenders with only those duties
as are expressly set forth in this Agreement and the other Loan Documents. In
its capacity as the Lenders' contractual representative, the Administrative
Agent (i) does not hereby assume any fiduciary duties to any of the Lenders,
(ii) is a "representative" of the Lenders within the meaning of the term
"secured party" as defined in the Illinois Uniform Commercial Code and (iii) is
acting as an independent contractor, the rights and duties of which are limited
to those expressly set forth in this Agreement and the other Loan Documents.
Each of the Lenders hereby agrees to assert no claim against the Administrative
Agent on any agency theory or any other theory of liability for breach of
fiduciary duty, all of which claims each Lender hereby waives.

Powers.

The Administrative Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Administrative Agent by the terms
of each thereof, together with such powers as are reasonably incidental thereto.
The Administrative Agent shall have no implied duties to the Lenders, or any
obligation to the Lenders to take any action thereunder except any action
specifically provided by the Loan Documents to be taken by the Administrative
Agent.

General Immunity.

Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable to the Borrower, the Lenders or any Lender for (i) any
action taken or omitted to be taken by it or them hereunder or under any other
Loan Document or in connection herewith or therewith except for its or their own
gross negligence or willful misconduct; or (ii) any determination by the
Administrative Agent that compliance with any law or any governmental or
quasi-governmental rule, regulation, order, policy, guideline or directive
(whether or not having the force of law) requires the Advances and Commitments
hereunder to be classified as being part of a "highly leveraged transaction".

No Responsibility for Loans, Recitals, etc.

Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into,
or verify (i) any statement, warranty or representation made in connection with
any Loan Document or any borrowing hereunder; (ii) the performance or observance
of any of the covenants or agreements of any obligor under any Loan Document,
including, without limitation, any agreement by an obligor to furnish
information directly to each Lender; (iii) the satisfaction of any condition
specified in Article IV, except receipt of items required to be delivered to the
Administrative Agent; (iv) the validity, effectiveness or genuineness of any
Loan Document or any other instrument or writing furnished in connection
therewith; (v) the value, sufficiency, creation, perfection, or priority of any
interest in any collateral security; or (vi) the financial condition of the
Borrower or any Subsidiary Guarantor. Except as otherwise specifically provided
herein, the Administrative Agent shall have no duty to disclose to the Lenders
information that is not required to be furnished by the Borrower to the
Administrative Agent at such time, but is voluntarily furnished by the Borrower
to the Administrative Agent (either in its capacity as Administrative Agent or
in its individual capacity).

Action on Instructions of Lenders.

The Agent shall in all cases be fully protected in acting, or in refraining from
acting, hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders. The Lenders hereby acknowledge that the Administrative Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders. The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

Employment of Agents and Counsel.

The Administrative Agent may execute any of its duties as Administrative Agent
hereunder and under any other Loan Document by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders, except as to money
or securities received by it or its authorized agents, for the default or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care. The Administrative Agent shall be entitled to advice of counsel
concerning all matters pertaining to the agency hereby created and its duties
hereunder and under any other Loan Document.

Reliance on Documents; Counsel.

The Administrative Agent shall be entitled to rely upon any Note, notice,
consent, certificate, affidavit, letter, telegram, statement, paper or document
believed by it to be genuine and correct and to have been signed or sent by the
proper person or persons, and, in respect to legal matters, upon the opinion of
counsel selected by the Administrative Agent, which counsel may be employees of
the Administrative Agent.

Administrative Agent's Reimbursement and Indemnification.

The Lenders agree to reimburse and indemnify the Administrative Agent ratably in
proportion to their respective Commitments (i) for any amounts not reimbursed by
the Borrower for which the Administrative Agent is entitled to reimbursement by
the Borrower under the Loan Documents, (ii) for any other expenses incurred by
the Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents, if not paid by Borrower and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including without
limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms thereof or of any such other documents, provided that no
Lender shall be liable for any of the foregoing to the extent they arise from
the gross negligence or willful misconduct or a breach of the Administrative
Agent's express obligations and undertakings to the Lenders which is not cured
after written notice and within the period described in Section 10.3, The
obligations of the Lenders and the Administrative Agent under this Section 10.8
shall survive payment of the Obligations and termination of this Agreement.

Rights as a Lender.

In the event the Administrative Agent is a Lender, the Administrative Agent
shall have the same rights and powers hereunder and under any other Loan
Document as any Lender and may exercise the same as though it were not the
Administrative Agent, and the term "Lender" or "Lenders" shall, at any time when
the Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent may accept deposits from, lend money to, and generally engage in any kind
of trust, debt, equity or other transaction, in addition to those contemplated
by this Agreement or any other Loan Document, with the Borrower or any of its
Subsidiaries in which the Borrower or such Subsidiary is not restricted hereby
from engaging with any other Person. The Administrative Agent, in its individual
capacity, is not obligated to remain a Lender.

Lender Credit Decision.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on the financial
statements prepared by the Borrower and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and the other Loan Documents. Each Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Loan Documents.

Successor Administrative Agent.

Except as otherwise provided below, KeyBank National Association shall at all
times serve as the Administrative Agent during the term of this Facility. The
Administrative Agent may resign at any time by giving written notice thereof to
the Lenders and the Borrower, such resignation to be effective upon the
appointment of a successor Administrative Agent or, if no successor
Administrative Agent has been appointed, forty-five days after the retiring
Administrative Agent gives notice of its intention to resign. The Administrative
Agent may be removed at any time with cause by written notice received by the
Administrative Agent from all other Lenders, such removal to be effective on the
date specified by the other Lenders. Upon any such resignation or removal, the
Required Lenders shall have the right to appoint, on behalf of the Borrower and
the Lenders, a successor Administrative Agent. If no successor Administrative
Agent shall have been so appointed by the Required Lenders within thirty days
after the resigning Administrative Agent's giving notice of its intention to
resign, then the resigning Administrative Agent may appoint, on behalf of the
Borrower and the Lenders, a successor Administrative Agent. Notwithstanding the
previous sentence, the Administrative Agent may at any time without the consent
of the Borrower or any Lender, appoint any of its Affiliates which is a
commercial bank as a successor Administrative Agent hereunder. If the
Administrative Agent has resigned or been removed and no successor
Administrative Agent has been appointed, the Lenders may perform all the duties
of the Administrative Agent hereunder and the Borrower shall make all payments
in respect of the Obligations to the applicable Lender and for all other
purposes shall deal directly with the Lenders. No successor Administrative Agent
shall be deemed to be appointed hereunder until such successor Administrative
Agent has accepted the appointment. Any such successor Administrative Agent
shall be a commercial bank having capital and retained earnings of at least
$500,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the resigning or removed Administrative Agent. Upon the
effectiveness of the resignation or removal of the Administrative Agent, the
resigning or removed Administrative Agent shall be discharged from its duties
and obligations hereunder and under the Loan Documents. After the effectiveness
of the resignation or removal of an Administrative Agent, the provisions of this
Article X shall continue in effect for the benefit of such Administrative Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent hereunder and under the other Loan Documents.

Notice of Defaults.

If a Lender becomes aware of a Default or Unmatured Default, such Lender shall
notify the Administrative Agent of such fact provided that the failure to give
such notice shall not create liability on the part of a Lender. Upon receipt of
such notice that a Default or Unmatured Default has occurred, the Administrative
Agent shall notify each of the Lenders of such fact.

Requests for Approval.

If the Administrative Agent requests in writing the consent or approval of a
Lender, such Lender shall respond and either approve or disapprove definitively
in writing to the Administrative Agent within ten Business Days (or sooner if
such notice specifies a shorter period for responses based on Administrative
Agent's good faith determination that circumstances exist warranting its request
for an earlier response) after such written request from the Administrative
Agent. If the Lender does not so respond, that Lender shall be deemed to have
approved the request.

Defaulting Lenders.

At such time as a Lender becomes a Defaulting Lender, such Defaulting Lender's
right to vote on matters which are subject to the consent or approval of the
Required Lenders, each affected Lender or all Lenders shall be immediately
suspended until such time as the Lender is no longer a Defaulting Lender, except
that the amount of the Commitment of the Defaulting Lender may not be changed
without its consent. If a Defaulting Lender has failed to fund its pro rata
share of any Advance and until such time as such Defaulting Lender subsequently
funds its pro rata share of such Advance, all Obligations owing to such
Defaulting Lender hereunder shall be subordinated in right of payment, as
provided in the following sentence, to the prior payment in full of all
principal of, interest on and fees relating to the Loans funded by the other
Lenders in connection with any such Advance in which the Defaulting Lender has
not funded its pro rata share (such principal, interest and fees being referred
to as "Senior Loans" for the purposes of this section). All amounts paid by the
Borrower or the Guarantor and otherwise due to be applied to the Obligations
owing to such Defaulting Lender pursuant to the terms hereof shall be
distributed by the Administrative Agent to the other Lenders in accordance with
their respective pro rata shares (recalculated for the purposes hereof to
exclude the Defaulting Lender) until all Senior Loans have been paid in full.
After the Senior Loans have been paid in full equitable adjustments will be made
in connection with future payments by the Borrower to the extent a portion of
the Senior Loans had been repaid with amounts that otherwise would have been
distributed to a Defaulting Lender but for the operation of this Section 10.14.
This provision governs only the relationship among the Administrative Agent,
each Defaulting Lender and the other Lenders; nothing hereunder shall limit the
obligation of the Borrower to repay all Loans in accordance with the terms of
this Agreement. The provisions of this section shall apply and be effective
regardless of whether a Default occurs and is continuing, and notwithstanding
(i) any other provision of this Agreement to the contrary, (ii) any instruction
of the Borrower as to its desired application of payments or (iii) the
suspension of such Defaulting Lender's right to vote on matters which are
subject to the consent or approval of the Required Lenders or all Lenders.



SETOFF; RATABLE PAYMENTS



Setoff.



In addition to, and without limitation of, any rights of the Lenders under
applicable law, if the Borrower becomes insolvent, however evidenced, or any
Default occurs, any and all deposits (including all account balances, whether
provisional or final and whether or not collected or available) and any other
Indebtedness at any time held or owing by any Lender or any of its Affiliates to
or for the credit or account of the Borrower may be offset and applied toward
the payment of the Obligations owing to such Lender at any time prior to the
date that such Default has been fully cured, whether or not the Obligations, or
any part hereof, shall then be due.

Ratable Payments.

If any Lender, whether by setoff or otherwise, has payment made to it upon its
Loans (other than payments received pursuant to Sections 3.1, 3.2, 3.4 or 3.5)
in a greater proportion than that received by any other Lender, such Lender
agrees, promptly upon demand, to purchase a portion of the Loans held by the
other Lenders so that after such purchase each Lender will hold its ratable
proportion of Loans. If any Lender, whether in connection with setoff or amounts
which might be subject to setoff or otherwise, receives collateral or other
protection for its Obligations or such amounts which may be subject to setoff,
such Lender agrees, promptly upon demand, to take such action necessary such
that all Lenders share in the benefits of such collateral ratably in proportion
to their Loans. In case any such payment is disturbed by legal process, or
otherwise, appropriate further adjustments shall be made.



BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS



Successors and Assigns.



The terms and provisions of the Loan Documents shall be binding upon and inure
to the benefit of the Borrower and the Lenders and their respective successors
and assigns, except that (i) the Borrower shall not have the right to assign its
rights or obligations under the Loan Documents and (ii) any assignment by any
Lender must be made in compliance with Section 12.3. The parties to this
Agreement acknowledge that clause (ii) of this Section 12.1 relates only to
absolute assignments and does not prohibit assignments creating security
interests, including, without limitation, (x) any pledge or assignment by any
Lender of all or any portion of its rights under this Agreement and any Note to
a Federal Reserve Bank or (y) in the case of a Lender which is a fund, any
pledge or assignment of all or any portion of its rights under this Agreement
and any Note to its trustee in support of its obligations to its trustee;
provided, however, that no such pledge or assignment creating a security
interest shall release the transferor Lender from its obligations hereunder
unless and until the parties thereto have complied with the provisions of
Section 12.3. The Administrative Agent may treat the Person which made any Loan
or which holds any Note as the owner thereof for all purposes hereof unless and
until such Person complies with Section 12.3; provided, however, that the
Administrative Agent may in its discretion (but shall not be required to) follow
instructions from the Person which made any Loan or which holds any Note to
direct payments relating to such Loan or Note to another Person. Any assignee of
the rights to any Loan or any Note agrees by acceptance of such assignment to be
bound by all the terms and provisions of the Loan Documents. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of the rights to any Loan (whether
or not a Note has been issued in evidence thereof), shall be conclusive and
binding on any subsequent holder or assignee of the rights to such Loan.

Participations.

Permitted Participants; Effect

. Any Lender may, in the ordinary course of its business and in accordance with
applicable law, at any time sell to one or more banks, financial institutions,
pension funds, or any other funds or entities ("
Participants
") participating interests in any Loan owing to such Lender, any Note held by
such Lender, any Commitment of such Lender or any other interest of such Lender
under the Loan Documents. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender's obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the holder of any such Note for all purposes under the
Loan Documents, all amounts payable by the Borrower under this Agreement shall
be determined as if such Lender had not sold such participating interests, and
the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under the Loan Documents.



Voting Rights

. Each Lender shall retain the sole right to approve, without the consent of any
Participant, any amendment, modification or waiver of any provision of the Loan
Documents other than any amendment, modification or waiver with respect to any
Loan or Commitment in which such Participant has an interest which would require
consent of all the Lenders pursuant to the terms of
Section 8.2
or of any other Loan Document.



Benefit of Setoff

. The Borrower agrees that each Participant which has previously advised the
Borrower in writing of its purchase of a participation in a Lender's interest in
its Loans shall be deemed to have the right of setoff provided in
Section 11.1
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents. Each Lender shall
retain the right of setoff provided in
Section 11.1
with respect to the amount of participating interests sold to each Participant,
provided that such Lender and Participant may not each setoff amounts against
the same portion of the Obligations, so as to collect the same amount from the
Borrower twice. The Lenders agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in
Section 11.1
, agrees to share with each Lender, any amount received pursuant to the exercise
of its right of setoff, such amounts to be shared in accordance with
Section 11.2
as if each Participant were a Lender.



Assignments.

Permitted Assignments

. Any Lender may, in the ordinary course of its business and in accordance with
applicable law, at any time assign to any of such Lender's affiliates or to one
or more banks, financial institutions or pension funds, or with the prior
approval of the Borrower, which shall not be unreasonably withheld or delayed,
any other entity ("
Purchasers
") all or any portion (greater than or equal to $10,000,000 for each assignee,
so long as the hold position of the assigning Lender is not less than
$10,000,000) of its rights and obligations under the Loan Documents.
Notwithstanding the foregoing, no approval of the Borrower shall be required for
any such assignment if a Default has occurred and is then continuing. Such
assignment shall be substantially in the form of
Exhibit D
hereto or in such other form as may be agreed to by the parties thereto. The
consent of the Administrative Agent shall be required prior to an assignment
becoming effective with respect to a Purchaser which is not a Lender or an
Affiliate thereof. Such consent shall not be unreasonably withheld.



Effect; Effective Date

. Upon (i) delivery to the Administrative Agent of a notice of assignment,
substantially in the form attached as Exhibit "I" to
Exhibit D
hereto (a "
Notice of Assignment
"), together with any consents required by
Section 12.3.1
, and (ii) payment of a $3,500 fee by the assignor or assignee to the
Administrative Agent for processing such assignment, such assignment shall
become effective on the effective date specified in such Notice of Assignment.
The Notice of Assignment shall contain a representation by the Purchaser to the
effect that none of the consideration used to make the purchase of the
Commitment and Loans under the applicable assignment agreement are "plan assets"
as defined under ERISA and that the rights and interests of the Purchaser in and
under the Loan Documents will not be "plan assets" under ERISA. On and after the
effective date of such assignment, such Purchaser shall for all purposes be a
Lender party to this Agreement and any other Loan Document executed by the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party hereto, and no
further consent or action by the Borrower, the Lenders or the Administrative
Agent shall be required to release the transferor Lender, and the transferor
Lender shall automatically be released on the effective date of such assignment,
with respect to the percentage of the Aggregate Commitment and Loans assigned to
such Purchaser. Upon the consummation of any assignment to a Purchaser pursuant
to this
Section 12.3.2
, the transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that replacement Notes are issued to such transferor
Lender and new Notes or, as appropriate, replacement Notes, are issued to such
Purchaser, in each case in principal amounts reflecting their Commitment, as
adjusted pursuant to such assignment.



Dissemination of Information.

The Borrower authorizes each Lender to disclose to any Participant or Purchaser
or any other Person acquiring an interest in the Loan Documents by operation of
law (each a "Transferee") and any prospective Transferee any and all information
in such Lender's possession concerning the creditworthiness of the Borrower and
its Subsidiaries, subject to Section 9.11 of this Agreement.

Tax Treatment.

If any interest in any Loan Document is transferred to any Transferee which is
organized under the laws of any jurisdiction other than the United States or any
State thereof, the transferor Lender shall cause such Transferee, concurrently
with the effectiveness of such transfer, to comply with the provisions of
Section 3.5.



NOTICES



Giving Notice.



Except as otherwise permitted by Section 2.14 with respect to borrowing notices,
all notices and other communications provided to any party hereto under this
Agreement or any other Loan Document shall be in writing or by telex or by
facsimile and addressed or delivered to such party at its address set forth
below its signature hereto or at such other address (or to counsel for such
party) as may be designated by such party in a notice to the other parties. Any
notice, if mailed and properly addressed with postage prepaid, shall be deemed
given when received; any notice, if transmitted by telex or facsimile, shall be
deemed given when transmitted (answerback confirmed in the case of telexes).

Change of Address.

The Borrower, the Administrative Agent and any Lender may each change the
address for service of notice upon it by a notice in writing to the other
parties hereto.



COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent by telex or
telephone, that it has taken such action.

(Remainder of page intentionally left blank.)

IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.

INLAND REAL ESTATE CORPORATION

 

By:

Print Name:

Title:

2901 Butterfield Road

Oak Brook, Illinois

Phone: 630-218-7351

Facsimile: 630-218-7350

Attention: Mark E. Zalatoris

 

 

COMMITMENTS: KEYBANK NATIONAL ASSOCIATION,

$50,000,000 Individually and as Administrative Agent

 

By: ____________________________________

Print Name: _____________________________

Title: ___________________________________

127 Public Square

Cleveland, Ohio 44114

Phone: 216-689-4660

Facsimile: 216-689-3566

Attention: Commercial Real Estate Department

 

 

COMMITMENTS: FLEET NATIONAL BANK, Individually and as Syndication Agent

$50,000,000

 

By:

Print Name:

Title:

100 Federal Street

Boston, MA 02110

Phone: 617-434-6322

Facsimile: 617-434-6384

Attention: Mr. James Keough

EXHIBIT A

Current Equity in Refinanceable Assets

Name/Address of Project

Individual Asset Gross Value

Indebtedness

Prepayment Premiums

Individual Asset Net Value

 

 

 

 

 

 

 

 

EXHIBIT B

FORM OF NOTE

 

_________

, 2002



 

Inland Real Estate Corporation, a corporation organized under the laws of the
State of Maryland (the "Borrower"), promises to pay to the order of
_________________________ (the "Lender") the aggregate unpaid principal amount
of all Loans made by the Lender to the Borrower pursuant to Article II of the
Credit Agreement (as the same may be amended or modified, the "Agreement")
hereinafter referred to, in immediately available funds at the main office of
KeyBank, NA in Cleveland, Ohio, as Agent, together with interest on the unpaid
principal amount hereof at the rates and on the dates set forth in the
Agreement. The Borrower shall pay remaining unpaid principal of and accrued and
unpaid interest on the Loans in full on the Facility Termination Date or such
earlier date as may be required under the Agreement.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement, dated as of June 28, 2002 among the Borrower,
KeyBank, NA, individually and as Administrative Agent, and the other Lenders
named therein, to which Agreement, as it may be amended from time to time,
reference is hereby made for a statement of the terms and conditions governing
this Note, including the terms and conditions under which this Note may be
prepaid or its maturity date accelerated. Capitalized terms used herein and not
otherwise defined herein are used with the meanings attributed to them in the
Agreement.

If there is a Default under the Agreement or any other Loan Document and Agent
exercises the remedies provided under the Agreement and/or any of the Loan
Documents for the Lenders, then in addition to all amounts recoverable by the
Agent and the Lenders under such documents, Agent and the Lenders shall be
entitled to receive reasonable attorneys fees and expenses incurred by Agent and
the Lenders in connection with the exercise of such remedies.

Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note, and any
and all lack of diligence or delays in collection or enforcement of this Note,
and expressly agree that this Note, or any payment hereunder, may be extended
from time to time, and expressly consent to the release of any party liable for
the obligation secured by this Note, the release of any of the security for this
Note, the acceptance of any other security therefor, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of the Borrower and any endorsers hereof.

This Note shall be governed and construed under the internal laws of the State
of Illinois.

BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE
LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND AGREE THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.

INLAND REAL ESTATE CORPORATION, a Maryland corporation

 

By:

Print Name:

Title:

 

 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF INLAND REAL ESTATE CORPORATION,

DATED ____________, 2002

 

Maturity

Principal Maturity Principal

Amount of of Interest Amount Unpaid

Date

Loan          Period        Paid         Balance





































EXHIBIT C

COMPLIANCE CERTIFICATE

EXHIBIT D

ASSIGNMENT AGREEMENT

 

This Assignment Agreement (this "Assignment Agreement") between
                           (the "Assignor") and (the "Assignee") is dated as of
                 , . The parties hereto agree as follows:

1. PRELIMINARY STATEMENT. The Assignor is a party to a Credit Agreement (which,
as it may be amended, modified, renewed or extended from time to time is herein
called the "Credit Agreement") described in Item 1 of Schedule 1 attached hereto
("Schedule 1"). Capitalized terms used herein and not otherwise defined herein
shall have the meanings attributed to them in the Credit Agreement.

2. ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor's rights and obligations under the Credit
Agreement such that after giving effect to such assignment the Assignee shall
have purchased pursuant to this Assignment Agreement the percentage interest
specified in Item 3 of Schedule 1 of all outstanding rights and obligations
under the Credit Agreement and the other Loan Documents. The aggregate
Commitment (or Loans, if the applicable Commitment has been terminated)
purchased by the Assignee hereunder is set forth in Item 4 of Schedule 1.

3. EFFECTIVE DATE. The effective date of this Assignment Agreement (the
"Effective Date") shall be the later of the date specified in Item 5 of Schedule
1 or two (2) Business Days (or such shorter period agreed to by the Agent) after
a Notice of Assignment substantially in the form of Exhibit "I" attached hereto
has been delivered to the Agent. Such Notice of Assignment must include the
consent of the Agent required by Section 12.3.1 of the Credit Agreement. In no
event will the Effective Date occur if the payments required to be made by the
Assignee to the Assignor on the Effective Date under Sections 4 and 5 hereof are
not made on the proposed Effective Date. The Assignor will notify the Assignee
of the proposed Effective Date no later than the Business Day prior to the
proposed Effective Date. As of the Effective Date, (i) the Assignee shall have
the rights and obligations of a Lender under the Loan Documents with respect to
the rights and obligations assigned to the Assignee hereunder and (ii) the
Assignor shall relinquish its rights and be released from its corresponding
obligations under the Loan Documents with respect to the rights and obligations
assigned to the Assignee hereunder.

4. PAYMENTS OBLIGATIONS. On and after the Effective Date, the Assignee shall be
entitled to receive from the Agent all payments of principal, interest and fees
with respect to the interest assigned hereby. The Assignee shall advance funds
directly to the Agent with respect to all Loans and reimbursement payments made
on or after the Effective Date with respect to the interest assigned hereby. [In
consideration for the sale and assignment of Loans hereunder, (i) the Assignee
shall pay the Assignor, on the Effective Date, an amount equal to the principal
amount of the portion of all Floating Rate Loans assigned to the Assignee
hereunder and (ii) with respect to each Fixed Rate Loan made by the Assignor and
assigned to the Assignee hereunder which is outstanding on the Effective Date,
(a) on the last day of the Interest Period therefor or (b) on such earlier date
agreed to by the Assignor and the Assignee or (c) on the date on which any such
Fixed Rate Loan either becomes due (by acceleration or otherwise) or is prepaid
(the date as described in the foregoing clauses (a), (b) or (c) being
hereinafter referred to as the "Fixed Rate Due Date"), the Assignee shall pay
the Assignor an amount equal to the principal amount of the portion of such
Fixed Rate Loan assigned to the Assignee which is outstanding on the Fixed Rate
Due Date. If the Assignor and the Assignee agree that the applicable Fixed Rate
Due Date for such Fixed Rate Loan shall be the Effective Date, they shall agree,
solely for purposes of dividing interest paid by the Borrower on such Fixed Rate
Loan, to an alternate interest rate applicable to the portion of such Loan
assigned hereunder for the period from the Effective Date to the end of the
related Interest Period (the "Agreed Interest Rate") and any interest received
by the Assignee in excess of the Agreed Interest Rate, with respect to such
Fixed Rate Loan for such period, shall be remitted to the Assignor. [In the
event interest for any period from the Effective Date to but not including the
Fixed Rate Due Date is not paid when due by the Borrower with respect to any
Fixed Rate Loan sold by the Assignor to the Assignee hereunder, the Assignee
shall pay to the Assignor interest for such period on the portion of such Fixed
Rate Loan sold by the Assignor to the Assignee hereunder at the applicable rate
provided by the Credit Agreement.] In the event a prepayment of any Fixed Rate
Loan which is existing on the Effective Date and assigned by the Assignor to the
Assignee hereunder occurs after the Effective Date but before the applicable
Fixed Rate Due Date, the Assignee shall remit to the Assignor any excess of the
funding indemnification amount paid by the Borrower under Section 3.4 of the
Credit Agreement an account of such prepayment with respect to the portion of
such Fixed Rate Loan assigned to the Assignee hereunder over the amount which
would have been paid if such prepayment amount were calculated based on the
Agreed Interest Rate and only covered the portion of the Interest Period after
the Effective Date. The Assignee will promptly remit to the Assignor (i) the
portion of any principal payments assigned hereunder and received from the Agent
with respect to any Fixed Rate Loan prior to its Fixed Rate Due Date and (ii)
any amounts of interest on Loans and fees received from the Agent which relate
to the portion of the Loans assigned to the Assignee hereunder for periods prior
to the Effective Date, in the case of Floating Rate Loans or fees, or the Fixed
Rate Due Date, in the case of Fixed Rate Loans, and not previously paid by the
Assignee to the Assignor.]* In the event that either party hereto receives any
payment to which the other party hereto is entitled under this Assignment
Agreement, then the party receiving such amount shall promptly remit it to the
other party hereto.

*Each Assignor may insert its standard payment provisions in lieu of the payment
terms included in this Exhibit.

5. FEES PAYABLE BY THE ASSIGNEE. The Assignee shall pay to the Assignor a fee on
each day on which a payment of interest or facility fees is made under the
Credit Agreement with respect to the amounts assigned to the Assignee hereunder
(other than a payment of interest or facility fees attributable to the period
prior to the Effective Date or, in the case of Fixed Rate Loans, the Payment
Date, which the Assignee is obligated to deliver to the Assignor pursuant to
Section 4 hereof). The amount of such fee shall be the difference between (i)
the interest or fee, as applicable, paid with respect to the amounts assigned to
the Assignee hereunder and (ii) the interest or fee, as applicable, which would
have been paid with respect to the amounts assigned to the Assignee hereunder if
each interest rate was calculated at the rate of % rather than the actual
percentage used to calculate the interest rate paid by the Borrower or if the
Unused Fee was calculated at the rate of % rather than the actual percentage
used to calculate the Unused Fee paid by the Borrower, as applicable. In
addition, the Assignee agrees to pay % of the fee required to be paid to the
Agent in connection with this Assignment Agreement.

6. REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR'S LIABILITY. The
Assignor represents and warrants that it is the legal and beneficial owner of
the interest being assigned by it hereunder, that such interest is free and
clear of any adverse claim created by the Assignor and that it has all necessary
right and authority to enter into this Assignment. It is understood and agreed
that the assignment and assumption hereunder are made without recourse to the
Assignor and that the Assignor makes no other representation or warranty of any
kind to the Assignee. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) the due execution,
legality, validity, enforceability, genuineness, sufficiency or collectability
of any Loan Document, including without limitation, documents granting the
Assignor and the other Lenders a security interest in assets of the Borrower or
any guarantor, (ii) any representation, warranty or statement made in or in
connection with any of the Loan Documents, (iii) the financial condition or
creditworthiness of the Borrower or any guarantor, (iv) the performance of or
compliance with any of the terms or provisions of any of the Loan Documents, (v)
inspecting any of the Property, books or records of the Borrower, (vi) the
validity, enforceability, perfection, priority, condition, value or sufficiency
of any collateral securing or purporting to secure the Loans or (vii) any
mistake, error of judgment, or action taken or omitted to be taken in connection
with the Loans or the Loan Documents.

7. REPRESENTATIONS OF THE ASSIGNEE. The Assignee (i) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements requested by the Assignee and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement, (ii) agrees that it will, independently and
without reliance upon the Agent, the Assignor or any other Lender and based on
such documents and information at it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, (iii) appoints and authorizes the Agent to take such action
as agent on its behalf and to exercise such powers under the Loan Documents as
are delegated to the Agent by the terms thereof, together with such powers as
are reasonably incidental thereto, (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender, (v) agrees that
its payment instructions and notice instructions are as set forth in the
attachment to Schedule 1, (vi) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are "plan assets" as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be "plan assets" under ERISA,
[and (vii) attaches the forms prescribed by the Internal Revenue Service of the
United States certifying that the Assignee is entitled to receive payments under
the Loan Documents without deduction or withholding of any United States federal
income taxes].**

**to be inserted if the Assignee is not incorporated under the laws of the
United States, or a state thereof.

8. INDEMNITY. The Assignee agrees to indemnify and hold the Assignor harmless
against any and all losses, costs and expenses (including, without limitation,
reasonable attorneys' fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee's non-performance of
the obligations assumed under this Assignment Agreement.

9. SUBSEQUENT ASSIGNMENTS. After the Effective Date, the Assignee shall have the
right pursuant to Section 12.3.1 of the Credit Agreement to assign the rights
which are assigned to the Assignee hereunder to any entity or person, provided
that (i) any such subsequent assignment does not violate any of the terms and
conditions of the Loan Documents or any law, rule, regulation, order, writ,
judgment, injunction or decree and that any consent required under the terms of
the Loan Documents has been obtained and (ii) unless the prior written consent
of the Assignor is obtained, the Assignee is not thereby released from its
obligations to the Assignor hereunder, if any remain unsatisfied, including,
without limitation, its obligations under Sections 4, 5 and 8 hereof.

10. REDUCTIONS OF AGGREGATE COMMITMENT. If any reduction in the Aggregate
Commitment occurs between the date of this Assignment Agreement and the
Effective Date, the percentage interest specified in Item 3 of Schedule 1 shall
remain the same, but the dollar amount purchased shall be recalculated based on
the reduced Aggregate Commitment.

11. ENTIRE AGREEMENT. This Assignment Agreement and the attached Notice of
Assignment embody the entire agreement and understanding between the parties
hereto and supersede all prior agreements and understandings between the parties
hereto relating to the subject matter hereof.

12. GOVERNING LAW. This Assignment Agreement shall be governed by the internal
law, and not the law of conflicts, of the State of Illinois.

13. NOTICES. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth in the attachment to Schedule 1.

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

[NAME OF ASSIGNOR]

By:

Title:





[NAME OF ASSIGNEE]

By:

Title:





SCHEDULE 1

 

Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT

Attach Assignor's Administrative Information Sheet, which must

include notice address for the Assignor and the Assignee

 

 

 

SCHEDULE 1

to Assignment Agreement

 

Description and Date of Credit Agreement:

Date of Assignment Agreement: ___, ___

3. Amounts (As of Date of Item 2 above):

a. Aggregate Commitment

(Loans)* under

Credit Agreement $

b. Assignee's Percentage

of the Aggregate Commitment

purchased under this

Assignment Agreement** %

4. Amount of Assignee's (Loan Amount)**

Commitment Purchased under this

Assignment Agreement: $

5. Proposed Effective Date:

 

Accepted and Agreed:

[NAME OF ASSIGNOR] [NAME OF ASSIGNEE]

By: By:

Title: Title:

 

* * If a Commitment has been terminated, insert outstanding Loans in place of
Commitment

** Percentage taken to 10 decimal places

 

 

 

EXHIBIT "I"

to Assignment Agreement

NOTICE OF ASSIGNMENT

 

________________, ____

 

To: KeyBank National Association





Attention:

 

From: [NAME OF ASSIGNOR] (the "Assignor")

[NAME OF ASSIGNEE] (the "Assignee")

 

1. We refer to that Credit Agreement (the "Credit Agreement") described in Item
1 of Schedule 1 attached hereto ("Schedule 1"). Capitalized terms used herein
and not otherwise defined herein shall have the meanings attributed to them in
the Credit Agreement.

2. This Notice of Assignment (this "Notice") is given and delivered to the Agent
pursuant to Section 12.3.2 of the Credit Agreement.

3. The Assignor and the Assignee have entered into an Assignment Agreement,
dated as of , (the "Assignment"), pursuant to which, among other things, the
Assignor has sold, assigned, delegated and transferred to the Assignee, and the
Assignee has purchased, accepted and assumed from the Assignor the percentage
interest specified in Item 3 of Schedule 1 of all outstandings, rights and
obligations under the Credit Agreement. The Effective Date of the Assignment
shall be the later of the date specified in Item 5 of Schedule 1 or two (2)
Business Days (or such shorter period as agreed to by the Agent) after this
Notice of Assignment and any fee required by Section 12.3.2 of the Credit
Agreement have been delivered to the Agent, provided that the Effective Date
shall not occur if any condition precedent agreed to by the Assignor and the
Assignee has not been satisfied.

4. The Assignor and the Assignee hereby give to the Agent notice of the
assignment and delegation referred to herein. The Assignor will confer with the
Agent before the date specified in Item 5 of Schedule 1 to determine if the
Assignment Agreement will become effective on such date pursuant to Section 3
hereof, and will confer with the Agent to determine the Effective Date pursuant
to Section 3 hereof if it occurs thereafter. The Assignor shall notify the Agent
if the Assignment Agreement does not become effective on any proposed Effective
Date as a result of the failure to satisfy the conditions precedent agreed to by
the Assignor and the Assignee. At the request of the Agent, the Assignor will
give the Agent written confirmation of the satisfaction of the conditions
precedent.

5. The Assignor or the Assignee shall pay to the Agent on or before the
Effective Date the processing fee of $3,500 required by Section 12.3.2 of the
Credit Agreement.

6. If Notes are outstanding on the Effective Date, the Assignor and the Assignee
request and direct that the Agent prepare and cause the Borrower to execute and
deliver new Notes or, as appropriate, replacements notes, to the Assignor and
the Assignee. The Assignor and, if applicable, the Assignee each agree to
deliver to the Agent the original Note received by it from the Borrower upon its
receipt of a new Note in the appropriate amount.

7. The Assignee advises the Agent that notice and payment instructions are set
forth in the attachment to Schedule 1.

8. The Assignee hereby represents and warrants that none of the funds, monies,
assets or other consideration being used to make the purchase pursuant to the
Assignment are "plan assets" as defined under ERISA and that its rights,
benefits, and interests in and under the Loan Documents will not be "plan
assets" under ERISA.

9. The Assignee authorizes the Agent to act as its agent under the Loan
Documents in accordance with the terms thereof. The Assignee acknowledges that
the Agent has no duty to supply information with respect to the Borrower or the
Loan Documents to the Assignee until the Assignee becomes a party to the Credit
Agreement.*

*May be eliminated if Assignee is a party to the Credit Agreement prior to the
Effective Date.

NAME OF ASSIGNOR NAME OF ASSIGNEE

By: By:

Title: Title:

 

 

ACKNOWLEDGED AND, IF REQUIRED BY THE
CREDIT AGREEMENT, CONSENTED TO BY
KEYBANK, NA, as Agent

 

By:

Title:

 

 

[Attach photocopy of Schedule 1 to Assignment]

EXHIBIT E

LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

To: KeyBank National Association

as Administrative Agent (the "Agent")

under the Credit Agreement Described Below

Re: Credit Agreement, dated ________, 2002 (as the same may be amended or
modified, the "Credit Agreement"), among Inland Real Estate Corporation, a
corporation organized under the laws of the State of Maryland (the "Borrower"),
the Agent, and the Lenders named therein. Terms used herein and not otherwise
defined shall have the meanings assigned thereto in the Credit Agreement.

The Agent is specifically authorized and directed to act upon the following
standing money transfer instructions with respect to the proceeds of Advances or
other extensions of credit from time to time until receipt by the Agent of a
specific written revocation of such instructions by the Borrower, provided,
however, that the Agent may otherwise transfer funds as hereafter directed in
writing by the Borrower in accordance with Section 13.1 of the Credit Agreement
or based on any telephonic notice made in accordance with Section 2.14 of the
Credit Agreement.

Facility Identification Number(s)

Customer/Account Name

Transfer Funds To



For Account No.

Reference/Attention To

Authorized Officer (Customer Representative) Date



(Please Print) Signature

Bank Officer Name Date



(Please Print) Signature

(Deliver Completed Form to Credit Support Staff For Immediate Processing)

EXHIBIT F

SUBSIDIARY GUARANTY

 

This Guaranty is made as of _________, 2002 by the parties identified in the
signature pages thereto, and any Joinder to Guaranty hereafter delivered
(collectively, the "Subsidiary Guarantors"), to and for the benefit of KeyBank
National Association, individually ("KeyBank") and as administrative agent
("Administrative Agent") for itself and the lenders under the Credit Agreement
(as defined below) and their respective successors and assigns (collectively,
the "Lenders").

RECITALS

A. Inland Real Estate Corporation, a corporation organized under the laws of the
State of [___] ("Borrower"), and Subsidiary Guarantors have requested that the
Lenders make a revolving credit facility available to Borrower in an aggregate
principal amount of $100,000,000 (the "Facility").

B. The Lenders have agreed to make available the Facility to Borrower pursuant
to the terms and conditions set forth in a Credit Agreement of even date
herewith between Borrower, KeyBank, individually, and as Administrative Agent,
and the Lenders named therein (as amended, modified or restated from time to
time, the "Credit Agreement"). All capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in the Credit
Agreement.

C. Borrower has executed and delivered or will execute and deliver to the
Lenders promissory notes in the principal amount of each Lender's Commitment and
promissory notes in the principal amount, if any, of each Lender's Loan as
evidence of Borrower's indebtedness to each such Lender with respect to the
Facility (the promissory notes described above, together with any amendments or
allonges thereto, or restatements, replacements or renewals thereof, and/or new
promissory notes to new Lenders under the Credit Agreement, are collectively
referred to herein as the "Notes").

D. Subsidiary Guarantors are subsidiaries of Borrower. Subsidiary Guarantors
acknowledge that the extension of credit by the Administrative Agent and the
Lenders to Borrower pursuant to the Credit Agreement will benefit Subsidiary
Guarantors by making funds available to Subsidiary Guarantors through Borrower
and by enhancing the financial strength of the consolidated group of which
Subsidiary Guarantors and Borrower are members. The execution and delivery of
this Guaranty by Subsidiary Guarantors are conditions precedent to the
performance by the Lenders of their obligations under the Credit Agreement.

AGREEMENTS

NOW, THEREFORE, Subsidiary Guarantors, in consideration of the matters described
in the foregoing Recitals, which Recitals are incorporated herein and made a
part hereof, and for other good and valuable consideration, hereby agree as
follows:

1. Subsidiary Guarantors absolutely, unconditionally, and irrevocably guaranty
to each of the Lenders:

(a) the full and prompt payment of the principal of and interest on the Notes
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the prompt payment of all sums which may now be or may
hereafter become due and owing under the Notes, the Credit Agreement, and the
other Loan Documents;

(b) the payment of all Enforcement Costs (as hereinafter defined in Paragraph 7
hereof); and

(c) the full, complete, and punctual observance, performance, and satisfaction
of all of the obligations, duties, covenants, and agreements of Borrower under
the Credit Agreement and the Loan Documents.

All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
"Facility Indebtedness." All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the "Obligations." Subsidiary Guarantors
and Lenders agree that Subsidiary Guarantors' obligations hereunder shall not
exceed the greater of: (i) the aggregate amount of all monies received, directly
or indirectly, by Subsidiary Guarantors from Borrower after the date hereof
(whether by loan, capital infusion or other means), or (ii) the maximum amount
of the Facility Indebtedness not subject to avoidance under Title 11 of the
United States Code, as same may be amended from time to time, or any applicable
state law (the "Bankruptcy Code"). To that end, to the extent such obligations
would otherwise be subject to avoidance under the Bankruptcy Code if Subsidiary
Guarantors are not deemed to have received valuable consideration, fair value or
reasonably equivalent value for its obligations hereunder, each Subsidiary
Guarantor's obligations hereunder shall be reduced to that amount which, after
giving effect thereto, would not render such Subsidiary Guarantor insolvent, or
leave such Subsidiary Guarantor with an unreasonably small capital to conduct
its business, or cause such Subsidiary Guarantor to have incurred debts (or
intended to have incurred debts) beyond its ability to pay such debts as they
mature, as such terms are determined, and at the time such obligations are
deemed to have been incurred, under the Bankruptcy Code. In the event a
Subsidiary Guarantor shall make any payment or payments under this Guaranty each
other guarantor of the Facility Indebtedness shall contribute to such Subsidiary
Guarantor an amount equal to such non-paying Subsidiary Guarantor's pro rata
share (based on their respective maximum liabilities hereunder and under such
other guaranty) of such payment or payments made by such Subsidiary Guarantor,
provided that such contribution right shall be subordinate and junior in right
of payment in full of all the Facility Indebtedness to Lenders.

2. In the event of any default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Subsidiary Guarantors
agree, on demand by the Administrative Agent or the holder of a Note, to pay all
the Facility Indebtedness and to perform all the Obligations as are then or
thereafter become due and owing or are to be performed under the terms of the
Notes, the Credit Agreement, and the other Loan Documents.

3. Subsidiary Guarantors do hereby waive (i) notice of acceptance of this
Guaranty by the Administrative Agent and the Lenders and any and all notices and
demands of every kind which may be required to be given by any statute, rule or
law, (ii) any defense, right of set-off or other claim which Subsidiary
Guarantors may have against Borrower or which Subsidiary Guarantors or Borrower
may have against the Administrative Agent or the Lenders or the holder of a
Note, (iii) presentment for payment, demand for payment (other than as provided
for in Paragraph 2 above), notice of nonpayment (other than as provided for in
Paragraph 2 above) or dishonor, protest and notice of protest, diligence in
collection and any and all formalities which otherwise might be legally required
to charge Subsidiary Guarantors with liability, (iv) any failure by the
Administrative Agent and the Lenders to inform Subsidiary Guarantors of any
facts the Administrative Agent and the Lenders may now or hereafter know about
Borrower, the Facility, or the transactions contemplated by the Credit
Agreement, it being understood and agreed that the Administrative Agent and the
Lenders have no duty so to inform and that Subsidiary Guarantors are fully
responsible for being and remaining informed by Borrower of all circumstances
bearing on the existence or creation, or the risk of nonpayment of the Facility
Indebtedness or the risk of nonperformance of the Obligations, and (v) any and
all right to cause a marshalling of assets of Borrower or any other action by
any court or governmental body with respect thereto, or to cause the
Administrative Agent and the Lenders to proceed against any other security given
to a Lender in connection with the Facility Indebtedness or the Obligations.
Credit may be granted or continued from time to time by the Lenders to Borrower
without notice to or authorization from Subsidiary Guarantors, regardless of the
financial or other condition of Borrower at the time of any such grant or
continuation. The Administrative Agent and the Lenders shall have no obligation
to disclose or discuss with Subsidiary Guarantors the Lenders' assessment of the
financial condition of Borrower. Subsidiary Guarantors acknowledge that no
representations of any kind whatsoever have been made by the Administrative
Agent and the Lenders to Subsidiary Guarantors. No modification or waiver of any
of the provisions of this Guaranty shall be binding upon the Administrative
Agent and the Lenders except as expressly set forth in a writing duly signed and
delivered on behalf of the Administrative Agent and the Lenders. Subsidiary
Guarantors further agree that any exculpatory language contained in the Credit
Agreement, the Notes, and the other Loan Documents shall in no event apply to
this Guaranty, and will not prevent the Administrative Agent and the Lenders
from proceeding against Subsidiary Guarantors to enforce this Guaranty.

4. Subsidiary Guarantors further agree that Subsidiary Guarantors' liability as
guarantor shall in no way be impaired by any renewals or extensions which may be
made from time to time, with or without the knowledge or consent of Subsidiary
Guarantors of the time for payment of interest or principal under a Note or by
any forbearance or delay in collecting interest or principal under a Note, or by
any waiver by the Administrative Agent and the Lenders under the Credit
Agreement, or any other Loan Documents, or by the Administrative Agent or the
Lenders' failure or election not to pursue any other remedies they may have
against Borrower, or by any change or modification in a Note, the Credit
Agreement, or any other Loan Documents, or by the acceptance by the
Administrative Agent or the Lenders of any security or any increase,
substitution or change therein, or by the release by the Administrative Agent
and the Lenders of any security or any withdrawal thereof or decrease therein,
or by the application of payments received from any source to the payment of any
obligation other than the Facility Indebtedness, even though a Lender might
lawfully have elected to apply such payments to any part or all of the Facility
Indebtedness, it being the intent hereof that Subsidiary Guarantors shall remain
liable as principal for payment of the Facility Indebtedness and performance of
the Obligations until all indebtedness has been paid in full and the other
terms, covenants and conditions of the Credit Agreement, and other Loan
Documents and this Guaranty have been performed, notwithstanding any act or
thing which might otherwise operate as a legal or equitable discharge of a
surety. Subsidiary Guarantors further understand and agree that the
Administrative Agent and the Lenders may at any time enter into agreements with
Borrower to amend and modify a Note, the Credit Agreement or any of the other
Loan Documents, or any thereof, and may waive or release any provision or
provisions of a Note, the Credit Agreement, or any other Loan Document and, with
reference to such instruments, may make and enter into any such agreement or
agreements as the Administrative Agent, the Lenders and Borrower may deem proper
and desirable, without in any manner impairing this Guaranty or any of the
Administrative Agent and the Lenders' rights hereunder or any of Subsidiary
Guarantors' obligations hereunder.

5. This is an absolute, unconditional, complete, present and continuing guaranty
of payment and performance and not of collection. Subsidiary Guarantors agree
that its obligations hereunder shall be joint and several with any and all other
guarantees given in connection with the Facility from time to time. Subsidiary
Guarantors agree that this Guaranty may be enforced by the Administrative Agent
and the Lenders without the necessity at any time of resorting to or exhausting
any security or collateral, if any, given in connection herewith or with a Note,
the Credit Agreement, or any of the other Loan Documents or by or resorting to
any other guaranties, and Subsidiary Guarantors hereby waive the right to
require the Administrative Agent and the Lenders to join Borrower in any action
brought hereunder or to commence any action against or obtain any judgment
against Borrower or to pursue any other remedy or enforce any other right.
Subsidiary Guarantors further agree that nothing contained herein or otherwise
shall prevent the Administrative Agent and the Lenders from pursuing
concurrently or successively all rights and remedies available to them at law
and/or in equity or under a Note, the Credit Agreement or any other Loan
Documents, and the exercise of any of their rights or the completion of any of
their remedies shall not constitute a discharge of any of Subsidiary Guarantors'
obligations hereunder, it being the purpose and intent of Subsidiary Guarantors
that the obligations of such Subsidiary Guarantors hereunder shall be primary,
absolute, independent and unconditional under any and all circumstances
whatsoever. Neither Subsidiary Guarantors' obligations under this Guaranty nor
any remedy for the enforcement thereof shall be impaired, modified, changed or
released in any manner whatsoever by any impairment, modification, change,
release or limitation of the liability of Borrower under a Note, the Credit
Agreement or any other Loan Document or by reason of Borrower's bankruptcy or by
reason of any creditor or bankruptcy proceeding instituted by or against
Borrower. This Guaranty shall continue to be effective and be deemed to have
continued in existence or be reinstated (as the case may be) if at any time
payment of all or any part of any sum payable pursuant to a Note, the Credit
Agreement or any other Loan Document is rescinded or otherwise required to be
returned by the payee upon the insolvency, bankruptcy, or reorganization of the
payor, all as though such payment to such Lender had not been made, regardless
of whether such Lender contested the order requiring the return of such payment.
The obligations of Subsidiary Guarantors pursuant to the preceding sentence
shall survive any termination, cancellation, or release of this Guaranty.

6. This Guaranty shall be assignable by a Lender to any assignee of all or a
portion of such Lender's rights under the Loan Documents.

7. If: (i) this Guaranty, a Note, or any of the Loan Documents are placed in the
hands of an attorney for collection or is collected through any legal
proceeding; (ii) an attorney is retained to represent the Administrative Agent
or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors' rights and involving a claim under this
Guaranty, a Note, the Credit Agreement, or any Loan Document; (iii) an attorney
is retained to enforce any of the other Loan Documents or to provide advice or
other representation with respect to the Loan Documents in connection with an
enforcement action or potential enforcement action; or (iv) an attorney is
retained to represent the Administrative Agent or any Lender in any other legal
proceedings whatsoever in connection with this Guaranty, a Note, the Credit
Agreement, any of the Loan Documents, or any property subject thereto (other
than any action or proceeding brought by any Lender or participant against the
Administrative Agent alleging a breach by the Administrative Agent of its duties
under the Loan Documents), then Subsidiary Guarantors shall pay to the
Administrative Agent or such Lender upon demand all reasonable attorney's fees,
costs and expenses, including, without limitation, court costs, filing fees and
all other costs and expenses incurred in connection therewith (all of which are
referred to herein as "Enforcement Costs"), in addition to all other amounts due
hereunder.

8. The parties hereto intend that each provision in this Guaranty comports with
all applicable local, state and federal laws and judicial decisions. However, if
any provision or provisions, or if any portion of any provision or provisions,
in this Guaranty is found by a court of law to be in violation of any applicable
local, state or federal ordinance, statute, law, administrative or judicial
decision, or public policy, and if such court should declare such portion,
provision or provisions of this Guaranty to be illegal, invalid, unlawful, void
or unenforceable as written, then it is the intent of all parties hereto that
such portion, provision or provisions shall be given force to the fullest
possible extent that they are legal, valid and enforceable, that the remainder
of this Guaranty shall be construed as if such illegal, invalid, unlawful, void
or unenforceable portion, provision or provisions were not contained therein,
and that the rights, obligations and interest of the Administrative Agent and
the Lender or the holder of a Note under the remainder of this Guaranty shall
continue in full force and effect.

9. Any indebtedness of Borrower to Subsidiary Guarantors now or hereafter
existing is hereby subordinated to the Facility Indebtedness.  Subsidiary
Guarantors will not seek, accept, or retain for Subsidiary Guarantors' own
account, any payment from Borrower on account of such subordinated debt at any
time when a Default or Event of Default exists under the Credit Agreement or the
Loan Documents, and any such payments to Subsidiary Guarantors made while any
Default or Event of Default then exists under the Credit Agreement or the Loan
Documents on account of such subordinated debt shall be collected and received
by Subsidiary Guarantors in trust for the Lenders and shall be paid over to the
Administrative Agent on behalf of the Lenders on account of the Facility
Indebtedness without impairing or releasing the obligations of Subsidiary
Guarantors hereunder.

10. Subsidiary Guarantors hereby subordinate to the Facility Indebtedness any
and all claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and set-off rights, which Subsidiary
Guarantors may have against Borrower arising from a payment made by Subsidiary
Guarantors under this Guaranty and agree that, until the entire Facility
Indebtedness is paid in full, not to assert or take advantage of any subrogation
rights of Subsidiary Guarantors or the Lenders or any right of Subsidiary
Guarantors or the Lenders to proceed against (i) Borrower for reimbursement, or
(ii) any other guarantor or any collateral security or guaranty or right of
offset held by the Lenders for the payment of the Facility Indebtedness and
performance of the Obligations, nor shall Subsidiary Guarantors seek or be
entitled to seek any contribution or reimbursement from Borrower or any other
guarantor in respect of payments made by Subsidiary Guarantors hereunder. It is
expressly understood that the agreements of Subsidiary Guarantors set forth
above constitute additional and cumulative benefits given to the Lenders for
their security and as an inducement for their extension of credit to Borrower.

11. Any amounts received by a Lender from any source on account of any
indebtedness may be applied by such Lender toward the payment of such
indebtedness, and in such order of application, as a Lender may from time to
time elect.

12. Subsidiary Guarantors hereby submit to personal jurisdiction in the State of
Illinois for the enforcement of this Guaranty and waives any and all personal
rights to object to such jurisdiction for the purposes of litigation to enforce
this Guaranty. Subsidiary Guarantors hereby consent to the jurisdiction of
either the Circuit Court of Cook County, Illinois, or the United States District
Court for the Northern District of Illinois, in any action, suit, or proceeding
which the Administrative Agent or a Lender may at any time wish to file in
connection with this Guaranty or any related matter. Subsidiary Guarantors
hereby agree that an action, suit, or proceeding to enforce this Guaranty may be
brought in any state or federal court in the State of Illinois and hereby waives
any objection which Subsidiary Guarantors may have to the laying of the venue of
any such action, suit, or proceeding in any such court; provided, however, that
the provisions of this Paragraph shall not be deemed to preclude the
Administrative Agent or a Lender from filing any such action, suit, or
proceeding in any other appropriate forum.

13. All notices and other communications provided to any party hereto under this
Agreement or any other Loan Document shall be in writing or by telex or by
facsimile and addressed or delivered to such party at its address set forth
below or at such other address as may be designated by such party in a notice to
the other parties. Any notice, if mailed and properly addressed with postage
prepaid, shall be deemed given when received; any notice, if transmitted by
facsimile, shall be deemed given when transmitted. Notice may be given as
follows:

To Subsidiary Guarantors:

c/o Inland Real Estate Corporation

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention: Mark E. Zalateris

Telephone: 630-218-7351

Facsimile: 630-218-7350

With a copy to:

c/o Inland Real Estate Corporation

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention: Mark E. Zalateris

Telephone: 630-218-7351

Facsimile: 630-218-7350

To KeyBank as Administrative Agent and as a Lender:

KeyBank National Association

127 Public Square

Cleveland, Ohio 44114

Attention: Commercial Real Estate Department

Telephone: (216) 689-4660

Facsimile: (216) 689-3566

With a copy to:

Sonnenschein Nath & Rosenthal

8000 Sears Tower

Chicago, Illinois 60606

Attention: Steven R. Davidson, Esq.

Telephone: (312) 876-8238

Facsimile: (312) 876-7934

If to any other Lender, to its address set forth in the Credit Agreement.

14. This Guaranty shall be binding upon the heirs, executors, legal and personal
representatives, successors and assigns of Subsidiary Guarantors and shall inure
to the benefit of the Administrative Agent and the Lenders' successors and
assigns.

15. This Guaranty shall be construed and enforced under the internal laws of the
State of Illinois.

16. SUBSIDIARY GUARANTORS, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THEIR
ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP WHICH
IS THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

17. From time to time, additional parties may execute a joinder substantially in
the form of Exhibit A hereto, and thereby become a party to this Guaranty. From
and after delivery of such joinder, the Subsidiary delivering such joinder shall
be a Subsidiary Guarantor, and be bound by all of the terms and provisions of
this Guaranty.

IN WITNESS WHEREOF, Subsidiary Guarantors have delivered this Guaranty in the
State of Illinois as of the date first written above.



By:

 

By:

Its:

 

 

 



By:

 

By:

Its:

 

 



By:

 

By:

Its:

 

EXHIBIT A TO SUBSIDIARY GUARANTY

FORM OF JOINDER TO GUARANTY

THIS JOINDER is executed by __________, a __________ ("Subsidiary"), which
hereby agrees as follows:

1. All capitalized terms used herein and not defined in this Joinder shall have
the meanings provided in that certain Subsidiary Guaranty (the "Guaranty") dated
as of __________, 2002 executed for the benefit of KeyBank, NA, as agent for
itself and certain other lenders, with respect to a loan from the Lenders to
Inland Real Estate Corporation ("Borrower").

2. As required by the Credit Agreement described in the Guaranty, Subsidiary is
executing this Joinder to become a party to the Guaranty.

3. Each and every term, condition, representation, warranty, and other provision
of the Guaranty, by this reference, is incorporated herein as if set forth
herein in full and the undersigned agrees to fully and timely perform each and
every obligation of a Subsidiary Guarantor under such Guaranty.

[INSERT SIGNATURE BLOCK]

 

EXHIBIT G

ENVIRONMENTAL INVESTIGATION SPECIFICATIONS AND PROCEDURES

 

Phase I Environmental Site Assessments to be prepared in accordance with the
ASTM Standard Practice for Environmental Site Assessments: Phase I Environmental
Site Assessment Process (ASTM Designation E1527-94), a summary of which follows:

This ASTM practice is generally considered the industry standard for conducting
a Phase I Environmental Site Assessment (ESA). The purpose of this standard is
to "define good commercial and customary practice in the Untied States of
America for conducting an ESA of a parcel of commercial real estate with respect
to the range of contaminants within the scope of the Comprehensive Environmental
Response, Compensation and Liability Act (CERCLA) and petroleum products." The
ASTM Phase I ESA is intended to permit a user to satisfy one of the requirements
to qualify for the innocent landowner defense to CERCLA liability; that is, the
practice that constitutes "all appropriate inquiry into the previous ownership
and uses of the property consistent with good commercial or customary practices"
as defined in 42 USC 9601(35)(B).

The goal of the ASTM Phase I ESA is to identify "recognized environmental
conditions." Recognized environmental conditions means the presence or likely
presence of any hazardous substances or petroleum products on a property under
conditions that indicate an existing release, a past release, or a material
threat of a release of any hazardous substances or petroleum products into
structures on the property or into the ground, groundwater, or surface water of
the property. The term includes hazardous substances or petroleum products even
under conditions in compliance with laws. The term is not intended to include
de minimus conditions that generally would not be the subject of an enforcement
action if brought to the attention of appropriate governmental agencies.

The ASTM standard indicates that a Phase I ESA should consist of four main
components: 1) Records Review; 2) Site Reconnaissance; 3) Interviews; and 4)
Report. The purpose of the records review is to obtain and review records that
will help identify recognized environmental conditions in connection with the
property. The site reconnaissance involves physical observation of the
property's exterior and interior, as well as an observation of adjoining
properties. Interviews with previous and current owners and occupants, and local
government officials provides insight into the presence or absence of recognized
environmental conditions in connection with the property. The final component of
the ESA, the report, contains the findings of the ESA and conclusions regarding
the presence or absence of recognized environmental conditions in connection
with the property. It includes documentation to support the analysis, opinions,
and conclusions found in the report.

While the use of this practice is intended to constitute appropriate inquiry for
purposes of CERCLA's innocent landowner defense, it is not intended that its use
be limited to that purpose. The ASTM standard is intended to be an approach to
conducting an inquiry designed to identify recognized environmental conditions
in connection with a property, and environmental site assessments.

EXHIBIT H

FORM OF OPINION OF BORROWER'S COUNSEL

____________, 200_

KeyBank,

as Administrative Agent for the Lenders

127 Public Square, 8th Floor

Cleveland, Ohio

Re: $100,000,000 Credit Facility to Inland Real Estate Corporation

Ladies and Gentlemen:

We have acted as counsel for the Borrower in connection with a $100,000,000
revolving loan, (the "Loan"), which Loan is being made pursuant to that certain
Credit Agreement dated as of June 28, 2002 (the "Credit Agreement") between
Borrower, KeyBank and the several lenders from time to time parties thereto
(collectively, the "Lenders"), and KeyBank, as Administrative Agent (the
"Agent").

In connection with the Loan we have been furnished with originals or copies
certified to our satisfaction of the Articles of Incorporation and Bylaws of the
Borrower, the [partnership agreement and certificate of limited partnership] of
the Subsidiary Guarantors (as defined in the Credit Agreement), and all such
corporate and other records of the Borrower and the Subsidiary Guarantors, with
such declarations and agreements, and certificates of officers and
representatives of the Borrower and the Subsidiary Guarantors, and with such
other documents, and we have made such other examinations and investigations as
we have deemed necessary as a basis for the opinions expressed below.

We have examined the originals of the following documents, each of which is
addressed to the Lender or to which the Lender is a party (all of which are
sometimes collectively referred to as the "Loan Documents"):

1. The Credit Agreement; and

2. [describe promissory notes and other Loan Documents].

Based upon the foregoing, we are of the opinion that:

1. Borrower is a corporation duly formed, validly existing and in good standing
under the laws of the State of [_________]. Borrower has all requisite power and
authority to own its properties, carry on its business and to deliver and
perform its obligations under the Loan Documents.

2. [Each Subsidiary Guarantor] is a [limited partnership or limited liability
company] duly organized, validly existing and in good standing under the laws of
the State of [________]. [Each Subsidiary Guarantor] has all requisite power and
authority to own its properties, carry on its business and to deliver and
perform its obligations under the Loan Documents.

3. The execution, delivery, and performance by each of the Borrower and
Subsidiary Guarantors of the Loan Documents to which it is a party has been duly
authorized by all necessary action of the Borrower, and Subsidiary Guarantors,
as the case may be, and does not (i) require any consent or approval of any
partner or shareholder of such entity or any other person or entity excepting
such consents or approvals as have actually been obtained; (ii) violate any
provision of any law, rule, or regulation of the United States or the States of
Illinois or [______], or any provision of the partnership or corporate law
presently in effect having applicability to the Borrower, Subsidiary Guarantors
or, as applicable; (iii) violate any provision of the partnership agreement of
the Borrower or the articles of incorporation or bylaws of Subsidiary
Guarantors; (iv) violate any presently existing statutory or administrative
provision or judicial decision applicable to the Borrower or the Subsidiary
Guarantors; or (v) result in a breach of, or constitute a default under, any
agreement or instrument affecting the Borrower or Subsidiary Guarantors.

3. Each Loan Document to which it is a party (a) has been properly authorized,
executed and delivered by each of the Borrower and the Subsidiary Guarantors,
(b) constitutes the legal, valid, and binding obligations of the Borrower and
the Subsidiary Guarantors, and (c) is enforceable in accordance with its terms.

4. To our knowledge, no presently existing authorization, exemption, consent,
approval, license, or registration with any court or governmental department,
commission, bureau, agency, or instrumentality will be necessary for the valid,
binding, and enforceable execution, delivery and performance by the Borrower or
the General Partners of the Loan Documents.

5. To our knowledge, there are no actions, suits, or proceedings pending or
threatened against the Borrower or the Subsidiary Guarantors before any court or
governmental entity or instrumentality which could reasonably be expected to
have a Material Adverse Effect (as defined in the Credit Agreement).

6. The Loan Documents are governed by the laws of the State of Illinois, and the
Loan, including the interest rate reserved in the applicable Note and all fees
and charges paid or to be paid by or on behalf of Borrower in connection with
such Loan pursuant to the applicable Loan Documents, is not in violation of the
usury laws of the State of Illinois.

The opinions expressed herein are expressly made subject to and qualified by the
following:

(a) We have assumed that the Loan Documents are duly authorized and validly
executed and delivered by the Agent, the Lenders and all other parties other
than the Borrower and the Subsidiary Guarantors.

(b) This opinion is based upon existing laws, ordinances and regulations in
effect as of the date hereof.

(c) This opinion is limited to the laws of the State of Illinois and applicable
federal law and no opinion is expressed as to the laws of any other
jurisdiction.

(d) We have assumed the authenticity of all documents submitted to us as
originals (other than the Loan Documents) and the conformity to original
documents of all documents (other than the Loan Documents) submitted to us as
certified or photostatic copies.

(e) The opinions expressed herein are qualified to the extent that: (i) the
enforceability of any rights or remedies in any agreement or instruments may be
limited by applicable bankruptcy, insolvency, reorganization or similar laws
affecting the rights of creditors generally; and (ii) the availability of
specific performance, injunctive relief or any other equitable remedy is subject
to the discretion of a court of competent jurisdiction.

This opinion may be relied upon by only by the addressees hereof, its attorneys,
auditors, advisors, participants, and their respective successors and assigns,
and not by any other party.

Very truly yours,

EXHIBIT I

BORROWER'S NOTICE

Date

 

KeyBank National Association

Commercial Real Estate Service

Attention: Ms. Julie L. Lewis

127 Public Square, OH-01-27-0839

Cleveland, OH 44114

Borrowing Notice

Inland Real Estate Corporation ("Borrower") hereby requests a Loan Advance
pursuant to Section 2.9 of the Credit Agreement, dated as of June 28, 2002 (as
amended or modified from time to time, the "Credit Agreement"), among Inland
Real Estate Corporation, the Lenders referenced therein, and you, as agent for
the Lenders.

A Loan Advance is requested to be made in the amount of $__________, to be made
on _____________. Such Loan Advance shall be a [LIBOR] [Floating Rate] Advance.
[The applicable LIBOR Interest Period shall be _____________.]

The proceeds of the requested loan shall be directed to the following account:

Wiring Instructions:

(Bank Name)

(ABA No.)

(Beneficiary)

(Account No. to Credit)

(Notification Requirement)

In support of this request, Inland Real Estate Corporation hereby represents and
warrants to the Agent and the Lenders that acceptance of the proceeds of such
loan by the Borrower shall be deemed to further represent and warrant that all
requirements of Section 4.2 of the Credit Agreement in connection with such Loan
Advance have been satisfied at the time such proceeds are disbursed.

Date:_________________________________

 

Borrower: Inland Real Estate Corporation

By: _________________________________

Name: _________________________________

Its: _________________________________

SCHEDULE 1

SUBSIDIARIES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i

SCHEDULE 2

INDEBTEDNESS AND LIENS

(See Sections 5.13 and 6.16)

 


Indebtedness
Incurred By


Indebtedness
Owed To


Property
Encumbered

Maturity
and Amount
of Indebtedness

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ii

SCHEDULE 3

LITIGATION

(See Section 5.6)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iii

SCHEDULE 4

ENVIRONMENTAL MATTERS

(See Section 5.19)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iv

SCHEDULE 5

Intentionally Deleted

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

v

SCHEDULE 6

LIST OF SUBSIDIARY GUARANTORS

 

Inland Real Estate-Illinois, LLC

Inland Merrillville LLC

Inland Ryan LLC

Inland Joliet Commons, LLC

Inland Commercial Property Management, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

vi

TABLE OF CONTENTS

Page

 

ARTICLE I DEFINITIONS 1

ARTICLE II THE CREDIT 16

2.1 Commitments; Reduction or Increase in Aggregate Commitment. 16

2.2 Ratable Loans. 16

2.3 Principal Amortization Payments 16

2.4 Final Principal Payment. 17

2.5 Unused Fee. 17

2.6 Other Fees. 17

2.7 Minimum Amount of Each Advance. 17

2.8 Optional Principal Payments. 17

2.9 Method of Selecting Types and Interest Periods for New Advances. 17

2.10 Conversion and Continuation of Outstanding Advances. 18

2.11 Changes in Interest Rate, Etc. 18

2.12 Rates Applicable After Default. 19

2.13 Method of Payment. 19

2.14 Notes; Telephonic Notices. 20

2.15 Interest Payment Dates; Interest and Fee Basis; Refinanceability Test. 20

2.16 Notification of Advances, Interest Rates and Prepayments. 20

2.17 Lending Installations. 20

2.18 Non-Receipt of Funds by the Administrative Agent. 20

2.19 Replacement of Lenders under Certain Circumstances. 21

2.20 Extension of Facility Termination Date. 21

2.21 Usury. 21

ARTICLE III CHANGE IN CIRCUMSTANCES 22

3.1 Yield Protection. 22

3.2 Changes in Capital Adequacy Regulations. 23

3.3 Availability of Types of Advances. 23

3.4 Funding Indemnification. 23

3.5 Taxes. 24

3.6 Lender Statements; Survival of Indemnity. 25

ARTICLE IV CONDITIONS PRECEDENT 26

4.1 Initial Advance. 26

4.2 Each Advance. 27

ARTICLE V REPRESENTATIONS AND WARRANTIES 28

5.1 Existence. 28

5.2 Authorization and Validity. 28

5.3 No Conflict; Government Consent. 28

5.4 Financial Statements; Material Adverse Effect. 29

5.5 Taxes. 29

5.6 Litigation and Guarantee Obligations. 29

5.7 Subsidiaries. 29

5.8 ERISA. 29

5.9 Accuracy of Information. 30

5.10 Regulation U. 30

5.11 Material Agreements. 30

5.12 Compliance With Laws. 30

5.13 Ownership of Properties. 30

5.14 Investment Company Act. 30

5.15 Public Utility Holding Company Act. 30

5.16 Solvency. 30

5.17 Insurance 31

5.18 REIT Status. 31

5.19 Environmental Matters. 31

ARTICLE VI COVENANTS 33

6.1 Financial Reporting. 33

6.2 Use of Proceeds. 34

6.3 Notice of Default. 34

6.4 Conduct of Business. 34

6.5 Taxes. 35

6.6 Insurance. 35

6.7 Compliance with Laws. 35

6.8 Maintenance of Properties. 35

6.9 Inspection. 35

6.10 Maintenance of Status. 35

6.11 Dividends. 35

6.12 Merger; Sale of Assets. 36

6.13 Delivery of Subsidiary Guaranties. 36

6.14 Sale and Leaseback. 36

6.15 Acquisitions and Investments. 36

6.16 Liens. 37

6.17 Affiliates. 38

6.18 Financial Undertakings. 38

6.19 Variable Interest Indebtedness. 38

6.20 Consolidated Net Worth. 38

6.21 Indebtedness and Cash Flow Covenants. 38

6.22 Environmental Matters. 38

6.23 Permitted Investments. 39

6.24 Minimum Average Occupancy. 40

6.25 Limit on Cross-Collateralized Pools. 40

6.26 Prohibited Encumbrances. 40

ARTICLE VII DEFAULTS 40

ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES 42

8.1 Acceleration. 42

8.2 Amendments. 43

8.3 Preservation of Rights. 43

8.4 Insolvency of Borrower. 44

ARTICLE IX GENERAL PROVISIONS 44

9.1 Survival of Representations. 44

9.2 Governmental Regulation. 44

9.3 Taxes. 44

9.4 Headings. 44

9.5 Entire Agreement. 44

9.6 Several Obligations; Benefits of this Agreement. 44

9.7 Expenses; Indemnification. 45

9.8 Numbers of Documents. 45

9.9 Accounting. 45

9.10 Severability of Provisions. 45

9.11 Nonliability of Lenders. 45

9.12 CHOICE OF LAW. 45

9.13 CONSENT TO JURISDICTION. 46

9.14 WAIVER OF JURY TRIAL. 46

ARTICLE X THE ADMINISTRATIVE AGENT 47

10.1 Appointment. 47

10.2 Powers. 47

10.3 General Immunity. 47

10.4 No Responsibility for Loans, Recitals, etc. 47

10.5 Action on Instructions of Lenders. 48

10.6 Employment of Agents and Counsel. 48

10.7 Reliance on Documents; Counsel. 48

10.8 Administrative Agent's Reimbursement and Indemnification. 48

10.9 Rights as a Lender. 49

10.10 Lender Credit Decision. 49

10.11 Successor Administrative Agent. 49

10.12 Notice of Defaults. 50

10.13 Requests for Approval. 50

10.14 Defaulting Lenders. 50

ARTICLE XI SETOFF; RATABLE PAYMENTS 51

11.1 Setoff. 51

11.2 Ratable Payments. 51

ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS 51

12.1 Successors and Assigns. 51

12.2 Participations. 52

12.3 Assignments. 53

12.4 Dissemination of Information. 53

12.5 Tax Treatment. 53

ARTICLE XIII NOTICES 54

13.1 Giving Notice. 54

13.2 Change of Address. 54

ARTICLE XIV COUNTERPARTS 54

